              UaSe  : l6rGv-ltl:l"hyn"fttdJil - KtVt VV UOCU rngn
              Case1 1:19-cv-12002-RMB-AMD                   Document
                                                                  z9-E 67-2   Filed 11/17/20 Page| pagetD:
                                                                       Fffeo u1/ub//J.L"oHa€Q"1UoGE/ 1 of 24                            PageID: 852
 1                Cl    And just to show you what I mean, if we
                                                                                                                                        rt h4
                                                                         1     the incident?
 1
       turn t0 the second page of the packet.                            I             A        I don't recall.
 ?                A     Okay.
                                                                                       Q    You don't know wlho lhey were? Has
                  O
                This document refers to an incident that                 t
                                                                               Millville Police Department, tu your knowledge, ever
       happened on March 29 of'11; correct. off lo the
                                                                               done a review of the MVR that was prepared in
       left  -                                                                 connection with this incident?,
                  A Yes-                                                 7             A        I have no idea.
 I                0 - ofthe --                                           B             Q  l'd like lo turn to the tabbed page, and
 I                A - according to the incident date.                    I     you had referred to this palge earlier, I believe,
10                0 And the Purpose of Review that we see            10       and the supervisor's signature at the bottom of this
11     abor.rt a quarter of the way down, the box for Random         11       tabbed page is who?
       is checked; correct?                                          12             A     lt looks like Sergeant John Redden.
13                A    Correct.                                      '13
                                                                                    Q     That was someone who was also involved in
4t
                  O
                  Now, the incident that we are here for,            14       your training?
       Jarutary 22nd of "18, that was captured on MVR as             15             A      He's a sergeant. 1'hey don't - they will
16    well, conect?                                                  16       answer questions if you ha'/e them, but they're not
                  A    lt wouldn't have been captured on MVR, no.    17       specifically involved in your trilining unless you
18                Q    lt was captured on an MVR of other            18       need a sergeant to train you.
      responding
19                         cers: correct?
                        offi                                         10             Q    Okay. So since we know this isn't a
20                A    Later it was.                                          kaining related document, is this page we: are
21                Q    I think Butschky or someone with a name       21       looking at part of an annual review?
22    like that?                                                     zt             A     Looks like it would oe.
23                A
                What?                                                IJ             Q     And feel free to bar:k up if you need to
L1                O
                Do you recall the names of the officers              24       place this in context, and I am showing ycru the
      who responded later whose MVR did capture part of              25       pages in the order that I go1 them. Retunring to

                                MARY Q. IRELAN, CCR
                                                                                                       MARY Q.




                                     - BY UR. UURER                                                   CNARD , BY MR. UUR$R
 1   thetabbedpage             onlllgllT,doyouknowifthatwas          1       that was general.ed as a result of that revir;w?
 2   pad of a larger document?
                                                                                   A           Yes.
 3            A       Looks like it would be.                        3             0           And you signed off on it?
 4            Q       Are you subject to annual performance          4             A           Yes.
 5   reviews?
                                                                                   0  And if you wanled trl take a look at that
 6            A       Yes.                                           o       document how would you do it?
 7            Q       And when do they take place typically?         7             A  I would ask for it.
 8            A       In the fall.                                   I             Q You would asfl for il in hard copy?
 I            Q       In the fall?                                   I             A Yeah.
10            A       Yes.                                          10             Q lsit-
11            Q So if we return, if you wouldn't mind, to           11             A I can - | cian either,ask for it or log
12   the tabbed page - youte also welcome to pa,ge                           Into my account and print it oul myself if you want
13   through if you want         -                                  13       to.
14           A Uhhuh-                                               14             Q     Okay. |aprpreciate that. So your
15           0 - but I am not asking you about thcse                15       employment related records, such as that tabbed page
16   docurnents. Returningtothetabbedpage,youjust                   lo       dated 1 1/9/17, they are available to you on a
17   indicated that annual reviews take place in the                tt       server?
18   fall.   k;-                                                    1B             A       Yes.
19           ,A Okay -                                              19             Q       I   just want to focus on a bit ofthe text
20           tl - this tabbed page part of your annual              20       on this tabbed page. He handl,es victims and
21   review for 2017?                                               21       suspects with respect and I have not received a
22           A        Yes.                                          22       citizen complaint against him for dr:meanor, although
23           Q        Did you hav€ an annual review for 2019?       ZJ       at times he can have an abrasi're manner with
24           A        Yes.                                          24       truculent suspects.
25           Q        And have you reviewed a printed document                     That sentence thal I just,read to you,

                               MARY Q. IREIAN,   CCR                                                  MAR1 O, IREIAN,   CCR
                 UaSe
                 Case1:l.dnGv-lHlLbynJliffi-KtVtVV
                      1:19-cv-12002-RMB-AMD                zv-d 67-2
                                                   UOCUDocument         Filed 11/17/20 Page/ Pageru:
                                                                 Fileo u1/ub/z*.LRDHA€Q#U.os/ 2 of 24 PageID:                                               853
           although at times he can have an abrasive manner                                           Lt.4B
      1

      I
           with truculent suspecls, did you discuss that with
                                                                                     1             A     Yes.
                                                                                     2             Q     Something that can happen to you every
           the sergeant?
                                                                                     3      day.
                  A     No.
                                                                                    4              A     Yes.
      6           O     Did you know what he meant by truculent
                                                                                                   Q And now that we have talked about this
     u     suspects?
                                                                                    6      document and the reference to truculent suspects, do
                  A   Are you asking if I discussed it before he                    7      you have any belter or impro,ved recollection of
     8    wrole it or after he wrote it?                                            B training you may have reneived on dealing with
     9            O   Well, I understood from your answer thal                      9 uncooperative and truculent s;uspects?
     10   you never discussed it with him at all: correct?
                                                                                    10       A Like I said before, in a subiective
     11           A     No.                                                         '|.1   manner. You can use constructive authority, commano
     12           O   And I am just asking, since you signed                        12     presence.
     IJ   this page, if you knew what he meant by trur;ulent                        13             O    Constructive ar.rthority; what do you mean
     14   susoects?                                                                 14     by that?
     15           A   I would - at the time I think I looked it                 15                 A    Constructive authc,rity can mean drawing
 16       up; what truculent meant.                                             16         yourfirearmandpointingltatthem. litcanmean
                  O  And what did you learn?                                    17         raising your voice.
 18               A    I don't remember the exact      definilion, but          18                 0    So drawing ycrur firearm and pointing it at
 19       from   -  also from the context it can be from                        19         them    -
 zu       difticult suspects.                                                   zu                 A   That's constructive authority, yes.
 21              O     And-                                                     21                 O  And that would be appropriate with a
 22              A    Uncooperative, unruly, however you want to                22         truculent susoecl?
 23       describe it, and - it all fits.                                      23                  A   Yes. Sometinres it ir;.
 24              O    And encountering uncooperative and unruly                24                      MR. REYNOLDS: Note             -
 25       suspects is part of police work; corect?
                                                                               25                      THE WITNESS: L.ike I said. it,s ail

                                MARY Q. IRELAN, CCR
                                                                                                                 UARY   Q




                               CSARD - BY HR . MURER
                                                                         79                                     CNARD . BI BJR. IUURER
 1               subjective.                                                    1
 z                     MR. REYNOLDS: Note my objection. you,re                  2                   MR. REYNOLDS: ljust feel it was read out
                 taking the one sentence out of context without                                of context. That's all.
                 reading the next sentence. He has a very good                 4                   MR. MAURER: I r,eadt it verbatim in a
                 command presence when in a hostile situation
 6               and keeps his composure.
                                                                                               document that Patrolman Cfrard             -
                      MR. MAURER: Counser
                                                                               t)                  MR. REYNOLDIS: Clkay               -
 7
                                                   -                           7                       MR. MAURER:          -   ihas had a chance to look
 B                    MR. REYNOLDS: I think, in fairness, that                 8               at.
 9               sentence that you have relied upon has been                   9         BY MR. MAURER:
                 read out of context.
10
                                                                                               Q     And so we donl leave anything out at all,
11                      MR. MAURER: Counsel, whatyou havejust                 11         the last sentence ofthe narratirrer, if I could
12               done is a speaking objection and the type that               12         direct your attention, it saysi, her is not timid with
IJ               llall versus Clifton Precision says shouldn,t                13         using force when necessanl; correct?
              happen, and, as you know, Counsel, I preceded                   14               A    Correct.
              my questioning on that sentence with a $entence                 15               Q       You would agree wii.h that?
to            refening lo Pakolman Chard's treating victims                   16               A       Yes.
17            and suspects with respect --                                    17               Q     lf your lawyer asks y'ou to provide your
to                 MR. REYNOLDS: Correct, but             -                   18         2018 evaluation would you be abrler to locate lhat in
19                 MR. MAURER: - and I had every intention                    19         the manner you described for us'?
20            of moving on, and I can ask about sentences one                 20               A    lf I wanted to.
                                                                              .,1
21            at a time.                                                                       Q    And if your lawyerr ar;ks you to do that you
22                    MR. REYNOLDS: No.                                       22         would do it?
23                  MR. MAURER: This isn't trial or the rule                  z5
24            of completeness and it's really not appropriate                 24
25            to give a speaking objection, but enough of                     2.5


                               UARY O. IREIAN,   CCR
           UaSe     l6iGy-ltl:Lh 9nslliFd(- K M VV
            CaseI : 1:19-cv-12002-RMB-AMD                            ZV-d 67-2
                                                                 Document Fileo u1/ub/z*.hRDHa€Qlh6tr/
                                                                                 Filed 11/17/20 Page   / Hagetu:
                                                                                                         3 of 24 1/s2
                                                                                                                 PageID: 854
  '1            communications.                                          1        Q - we're going t,o be talking about
 2                    fHE WITNESS: Yes.                                  2 something that is on a screen. Can you see that?
 3                    MR. MAURER: Well, I didn't ask about               3        A Yes, I can see that.
 4              communications. We will cross that bridge in a           4        Q And what we see in the still image is
 5              written requesl.                                         5 North High Street driving south?
 6                   MR. REYNOLDS: Okay.                                 6        A Yes.
 7                      (Discussion offthe record.)                      7        Q And there's a McDonald's on the left and
 8     BY MR. MAURER:                                                    B this is the road that leads to the intersection of
 I              Q   Patrolman, I want to - we have been                 I Foundry Street?
10     talking a lot about documents and I want to move on              10        A Yes.
11     to show you one ofthe videos that has been produced              11        Q Okay. I want to, with that as background,
12     in discovery in this case-                                       12 start this up.
13              A Uhhuh-                                                13           (Video started; yi{e_q intenupted.)
14              Q - and, to do that, I just want to fire up             14 BYMR. MAURER:
15     this laptop that I showed you earlier and go over to             15        Q just stopped the video, Officer, and -
                                                                                       I
16     your side ofthe table. I am going to set up a                    16        A Okay. And I can't $ee it so --
17     little post at the cornerthere, and I'm not going                17        Q Okay. Well, feel free to adjust it in any
18     to get in your way, and your attorney is welcome to              18 way necessary so you can see it.
'19    join me. lf you wouldn't just mind moving your                   19        A Okay.
20     waler bottle. Thank you. I will stay out ofyour                  20        0 And what we see here is the interseclion
21     way, and I am going to be starting and stopping this             21 of North High Street and Foundry; correct?
22     video.                                                           22       A Yes.
23           The video has been exchanged in discovery                  23       Q And we see a Rite-Aid on one side of North
24     and, obviously     -                                             24 High and we see a 7/1 1 on ther other; correct?
25          A        I can't see it --                                  25       A Yes.
                               UARY Q. IRELAX, CCR                                           MARY Q. IRELAN, CCR




                              CHARD - BY UR. UAURER                                         CflARD . BI UJR. MAURER
                                                                                                                                84
 I        Q And we see a parked Millville police car                    1        Q - of High Street.
 2        A Yes.                                                        2        A Yes.
 3        Q That was your patrol vehicle?                               3        Q And, for that reasorr, the street had been
4         A Yes.                                                        4 closed -
 5        Q And were you with anybody else in that                      5        A Correct-
 6 vehicle that day?                                                    6        Q -forinvestigation?
 7ANo.                                                                  7        A Yes.
 B        Q And the officer in the Hi-Vis safety vest                   I        Q And was that a fatalityi)
9 is yourself; correct?                                                 9        A Yes.
10        A Yes.                                                        10       Q Do you know the narmer of the suspect who
11        O And North High Street is closed at                          11 was shot?
12 Foundry; right?                                                      12       A Yes.
13        A Yes.                                                        13       Q And what was it?
14        Q And why was that?                                           14       A Edward Gandy.
15        A An officer involved shooting one block                      15             THE COURT REPORTER: I'm sorry. Gandy,
16 south.                                                               16       G-A-N-D-Y?
17        a What do you mean by officer involved                        17             THE WITNESS: Yers, ma'am.
18 shooting?                                                            18 BYMR. MAURER:
19       A An officer had to exercise the action of                     19       Q Were you involved at all in any attempt to
20 shooting a suspect.                                                  20 apprehend Mr. Gandy?
21       Q Okay. An ofiicer -                                           21       A No.
22       A Does that clear it up for you?                               22       Q You came to the scene afterwards?
23       O Sure. An officer shot a suspect at a                         23       A Yes.
24 location further south :                                             24       Q And Mr. Carpenter is driving a red pick-up
25       A Yes-                                                         25 truck at the time this video is shot; correct?
                              UARY Q. IRELAN, CCR                                           UARI O. IREI,AN,   CCR
              U   ase 1 1:19-cv-12002-RMB-AMD
                 Case      adncv-Jtl:14!yn"[td#d- KM W
                             :                                    lv-d 67-2
                                                              Document             Filed 11/17/20 A"ffiJ
                                                                         t--ileo u1/ub/z{.L*.Ha€Ql            Page       4 of 24 1/s6
                                                                                                                    I F/agetu:   PageID: 855
     1           A Correct.                                            1        Q Holding it up away from -
                 Q And we can see a little bit of a re<J hood         2         A I don't know whal he was doing with it and
     3     of the vehicle?                                            3 - continue.
                 A Yes.                                               4         Q Holding it up away from himself?
     5           Q What's the first thing you remember aboul          5         A As far as I can see, he was holding it up
          Mr. Carpenter's pick-up truck?                              6 in the window. I don't know what he's doing.
                 A As he approached, I see him holding a cell         7         Q Well, Officer, I realize that motorists in
     I    phone in the window, a very large cell phone.               B New Jersey are not supposed to text and neither are
 v        That's all - that's what I see coming at me.                9 they in any olher jurisdiction. I am aware of it.
 10              Q Okay. Just, forthe record, you herld your          10 You -
11        right arm up.                                              11        A Well, they're not - let me correct yrcu.
12               A Yes.                                              12 Theyle not supposed to use erny handheld electronk;
13               O And you saw Mr. Carpenter holdirrg a very         13 device while driving.
14       large cell phone?                                           14        Q Understood. My question, Officer, is you
15               A Yes.                                              15 have seen motorists, unfortuniately, text while
 to              Q Now, he wasn't looking at his cell phone,         16 driving; correct?
         correct?                                                    17        A Yes.
18                    MR. REYNOLDS: Objection.                       18        Q Not a good idea under any circumstances;
10                    THE WITNESS: He was using a cell phone         '19 correct?
zu       BY MR. MAURER:                                              20        A lt's worse than drurrk driving.
21              Q Understood. More precisely, he wasn't              21        0 As I've heard, and lvlr. Carpenter wasn't
tl       texting with it; conect?                                    22 doing that; conect?
23              A I don't know whal he was doing.                    23        A I don't know what he was doing, like                     I
1t              0 Well -                                             24 said already.
                A He was holding it up is all I know.                25        O Well, if he's holding the phone away from
                                 MARY Q. IRELAN. CCR                                                    UARY   Q




                                 CSARD   .   BY UR. UURER                                              CflARD - BY MII. MURER
                                                                          87
 t       him with his right hand he couldn't have been                          1            A   Uh huh.
 2       texting; correct?                                                      z            Q   What did you intenc by that gesture?
 3              A  Like I said, I don't know what Mr.                           3            A   Put the phone dowrr.
4        Carpenter was doing inside his vehicle with that                      4             Q  Put the phone dowrr. 1'he gesture that you
 5       phone.                                                                 5    just made, you know, with your right hand and arm
 6              Q    Why don't we go back to the video? | am                    6    going downward, did you learn that in your training
 7       going to start it up again and l'll probably - and                     7    as a oolice officer?
B        I want to make sure you can see           it. Can you see   it        d             A  That's pretty univers;ally used, you know.
9        now?                                                                  Y             Q  To mean what?
10              A      No.                                                     10            A   Put the phone     dowr. Feople understand
11                   MR. MAURER: Respectfuily, is there                        11    that.
12              something we can do to turn the lights on, turn                12            Q   And what do you rer:erll Mr. Carpenter
13              them off?                                                      '13   doing, if anything, in response lo tlrat?
14                     MR. REYNOLDS: Well, he's tooking into the               14            A   Not putting it down.
15              sunlight or daylight         *                                 15            Q   Mr. Carpenter wasn't driving in an unsafe
16                     THE WITNESS: Continue. please. lcan see                 16    rale of soeed: was he?
17              it.                                                            tt            A   From what I recall, nc'.
18                     MR. REYNOLDS: Okay.                                     '18             (Video started; video intenupted.)
19                     MR.MAURER: Okay. Myco-Counsel may-                      19    BYMR. MAURER:
20                     THE WITNESS: Continue.                                  20            Q   You made another ceslure, as you can see,
21                      MR. MAURER: All right. We will continue.               21    with your right hand and arm. l/Vhat did you mean by
22                    (Video started; video interrupted.)                      22    that gesture?
23       BY MR. MAURER:                                                        23            A  I believe I repeated lhe same gesture
24              O      I want to stop it right   there. You just               24    Put it down.
25       made a gesture with your right arm and hand?                          25               MR. MAURER: Play it again        -
                                 MARI Q. IRELAN,    CCR                                                 MARY Q. IREIANI    CCR
                      ase I : 1:19-cv-12002-RMB-AMD
                      Case    I 6r&y-Jtl:th yb^[JitH - K tvt VV UOCU Document
                                                                     p€gn zv"d F67-2
                                                                                  eo u1/Filed   11/17/20         Page
                  U
                                                                                         ub/ 4:LhRDp:ias
                                                                                           I t           GiRz.ii"of,    / p5dQofe 24       PageID: 856
                                                                                                                                    L.t i .L / 156            I
                                  (Video started -
                                                                                    Q I don't mean to cut an,ything "/short anrj we
      '1

                                                                                     1
      2                     THE WITNESS; Nobody had a probtem with
                                                                                          can watch the entire thing. Wh,y did you try to open
      3               that all day   -                                               3    the door of Mr. Carpenterr's pir:k-up truck?
     4
                                                                                   4             A   Because I asked hinr if the door was
     5       BY MR. IVIAURER:                                                        5    unlocked because he relursed -- hrer said he coulcln't
                      Q    I   just stopped at a point where we can                6      hear me, for one, and I dlorr't kn,or,v why it's not
     7       hear a sound on the video. You kied to open the                       7      caplured on this video.
     A       door of hir; truck; correct?                                          R             Q    What do you say it is not caplured?
     I            A       Because he refused to stop and talk to me                I             A    He said he couldn't hear me. I tried kl
 10          He refuserJ to put his window down like I asked him                10        talk to him. He wouldn't talk lo me. He refused to
 11         to. He reflsed to talk to me. He said. no. I don't                  11        stop. He wouldn't talk to me anrl yrru can hear frim
 1n
            have to.                                                            12        on his video saying he doesn't havr:           to. ll tell   hinr
  IJ              Q        I understand that's what your recoliection           13        put the window down. H,e said no"
 1A
            is, Officer, but it's true that you tried to open                  14                Q      So, Officer   *
 15         the door of his pick-up truck; correct?                            1q                A      So he refuses     t<l   do wfrert I asked him to
 to               A      Correcl.                                              16         oo.
 17               Q      ls that something you were trained to do               ll               Q   And, because of that, 1,6ru tried to opern
 18         as a policer officer?                                              18         the door of the truck?
 19               A      lt's somelhing that happens.                          19                A   I asked him if the docrr u'as unlocked at
 20               O     So if a vehicle doesn't stop in a manner               20         one point. I don't know lrrh,y it'r; ncrt captured on
 t1         that you perceive as quick enough, your officer                    21        this video.
22         training has instructed you to try to open the door                22                 Q     And l'm sony if l'm        ncrt being clear,
23         of the vehi,;le?                                                   ,aJ        Officer, but --
24                A        There was more to that communication               ';24
                                                                                                 AWell, if he's gcring tc, ret'use to put his
25         than   -   than you allow.                                         ':25       window down, then open the door so I can talk kr

                                     UARY Q. IRELANI CCR
                                                                                                               MARY q.     IREI,A]N,   CCR




                                  CAARD - BI MR. UASRER
                                                                                                              CHARD - BY UA. IAORER
 1         you. All I utanted to do is talk to the     man. That's             1         refuses to do what he's supposerl            lcr do.
 2         it.                                                                 z                 Q     lt's January 22nd, riglrtll
 3                Q   So your testimony is that you did try to                 3                 A     And, obviously, I'm not in a winter coat
 4         open the passenger side door of the pick-up           -             4         if that's what you're gettinrg at.
 5                A    think we established that, yes.                         J                 Q  Well, sir - Offir:er, I iapobgize. lt's
 6                Q  ,And you're saying it's because you wanled                6         not unusual for people in ,Januarrv Lo be driving with
 7         to talk to hirn?                                                    7         their windows up.
 B                A       Sorrect.                                             I                 A     Correct.
 I                      (!'ideo started; video intenupted.)                    I                 Q  lt's not unusual in August. Thery could
10         BY MR. MI.URER:                                                    '10        have the air conditioning on.
11                Q       ltlow, I just heard a sound of you pounding         11                 A     Well, it's nol unusua for peopk: to pul.
1t         on the trucll; correct?                                           1)          their windows down to speak to an ofiicer either.
13                A       '/es.                                              1a
                                                                                                 0   So your assessmenl is lhat during thal:
aA
                  Q       lio after you tried to open the door you           4/          period of time, and the record ra,ill sFreak for itsell
15         then let go rrf the handle; correct?                               IJ         how short it is, you would have e:<pe,cted the
16                A    (lorrect.                                              lo         operator of the pick-up truck to roll his window
17                Q       i\nd then you pounded on the truck.                17          down?
,18
                  A       I slapped the back window.                         1B                  A  Yes.
19                Q       l\nd your purpose in that?                                             Q     Now-
20                A       t-et him know.                                     20                  A     People were doing it all day.
zl                Q       t.et him know what?                                t1                  Q     Okay. As an olTicer .- I'm sorry. Keep
22                A    [{e's, obviously, not listening to reason.            22          gorng
23         He's not listening to verbal commands.                            ')'),               A  I was at that trerffic oos;t for several
24                Q    flis windows were rolled up.                          n/          hours; had no problem communicating with anyone
25                A       Yes, his windows were rolled     up.   He          )q          People's windows don't work w() op€rn the door and

                                  MARY   Q                                                                    MARY Q. IREL'\N,         CCI
           Uas;e   I6rGv-ltllLhys,lfd#d-KtMVV UOCU Document
            Case1: 1:19-cv-12002-RMB-AMD               29-6 67-2    Filed 11/17/20 Page
                                                            Fileo u1/Ub/21*,LroHt6{f6tn.4,offid    6 of 24 .tPageID:                                    857
       speak. lt's very easy to do; very reasonable to do.
                                                                                                / h,ergetLJ:  /tb4
  1
                                                                             1      when ltold him to.
       Any reasonable person is going to slop when asked to                  2           Q     You don't warnt hinr lo slam the brerkes in
  J    by a police officer.                                                  3      the middle of the roadwzrv.
  4            Q   Now, Officer, at the point you saw Mr.                                A      Correct.
       Carpenter holding up his cell phone and not putting                   5           Q     You want him to pLrll over.
 6     it away, your plan at that point was to stop the                      o           A     Sir, maybe ycru don'l understand what                I

 7     vehicle?                                                              7     just told you. That intersectiorr is under my
 R             A     Correct.                                                B control. lf I tell someone to stopr, they can stop
 9             Q     And issue a citation for cell phone use?                9 right there where I told tfrem kr r;top.
'10
               A     Conect, and explain to him what his                    10        Q So you're tellirrg us thal was your
11     mistake is.                                                          11 intention -
 tt            Q Now, when you're stopping a vehicle you                    12       A Yes --
 IJ
4A
      don't want the vehicle to come to a sudden                            1?       Q - to have Mr. Carpr:ntr:r come to a sudden
      screeching halt in the middle of the roadway;                         14     stop in the middle of the noadraray -.
15    correct?                                                              15           A     lt's a closed intersection. What I nererl
 to           A        Sir, that's a closed intersection under my           16     to do is what I need to do
17    control.     lf I need to stop a vehicle in the middle                             Q     And what is it that yor"r needed to do?
'18   of that intersection,      I   will, which I did all day              18           A     I think we esterblishecl that already.
IY    rong.                                                                 19           Q     You said you need 'lo do what you need to
20            Q      I will try the question     again. When you            20     do. What is it?
21    form an intention to stop a vehicle               -                   21          A      Stop the vehicle.
22            A  Uh huh --                                                  22          Q       I am going to start ther lape again.
23            Q - you want that vehicle to come to a                        l5                (Video started; video interrrupted.)
24    smooth, controlled stop; correct?                                     24     BY MR. MAURER:
25            A      Yes. He was going slow enough to stop                  25          Q      What we just saw shoril's Mr. Carperrter

                              MARY     Q. IREIAN,       CCR                                            MARY Q. IRETA:N, CCF




1     purrins his rruck      #ilil       :;J:'      il      :.'mancred       '1         me.
                                                                                                               - BY MR. UAURER


 2    him to do; r;orrect?                                                   2    BY MR. MAURER:
 3            A After he refused.                                            3          Q      Officer, are yor.r telling    usi   that you were
 4            Q Your perception of what preceded it is                      4     in fear of your life after you gave a oommand to
 5    your perception, Officer --                                            5    David Carpenter to pull over?
 6            A tr-                                                         6           A     I'm telling you innythin,g can happen on a
 7            Q - but you would agree with -                                7     traffic stop. Anything can happen thrroughout the
 B            A lt's clearly shown he refused.                              8     course of the day as a police olfir:err.
 I            Q You would agree with me that what we just                   I           Q    Well, Officer, you'd:rgrere that, while
10    saw--                                                                 10    anything can happen, certain things are more likerly
11            A ,After he refused and realized there was a                  11    than others to an experienced ofljcer; correct?
12    problem he pulled over.                                               12          A      What are your certain thirrgs that aro rnore
13            Q      n response 10 your command; correct?                   13    likely? lt's already an irreqular'.raffrr: stop.
14            A      don't know why he pulled over.                         14          Q     Officer, as you yourself indicated, yc,u
15            Q     rfiell, there wasn'l any other officer at
                                                                            15    had no issues with any vehicles gyoing through lhis
16    the scene;    ,rvas   there? Just you.                                16    intersection; correct? The controlltxl intersection
17            A     ,Just me,                                               17    controlled by you.
'18                             (Video started      -                       18         A    Everyone stopped whr:n I asked thern to.
                    'l-HE
19                          WITNESS: I don't know what his                  19    Everyone spoke to me when I asl<ecl thenr to. fiveryone,
20            intentions are pulling over       -                           20    underslood whal I had lo say to thelrn. Everyone else
21                       -- video interrupted.)                             2-1   that was holding a cell phone did notl - did nol
22                  'fHE
                            WITNESS:        - there's -       people have   22    tell me thal I don't have th,e authority' or they
23         other intentions so I don't know if his                          2-3   don't have to put it down like Mr. Carpenky did.
24         intention was to pull over because I told hirn                   24         Q      I just want to take that part of your
25         to or trt pull over to pull out a gun and kill                   25    testimony, Patrolman. You're       terll   ng us that on   th,e


                              MARY Q, IREIAN,           CCR                                            MARY   Q. IRE!,'\N,     CCF
                 Uase    IdrGv--ttlltbynltfiffi -KtVtVV UOCU Document
                  Case1: 1:19-cv-12002-RMB-AMD                   lV-d 67-2   Filed 11/17/20 Page
                                                                      Flfe0 U1/Ub/l*.L""Ha€eFZtr"GtJ   7 of 24 Lt
                                                                                                     t Vaget).. PageID:
                                                                                                                  ts|   858
     ,
      1    incident date, while this intersection is under your         1    said, yes, I want him to stop whrere I tell him to
           control, sole control, that other motorists had cell         2    stop.
           phones out as well?
                                                                        3                 MR. REYNOLDS: fllote my objection to
     4             A     Correct.                                       4            sudden. He hasn'l used that phrase. yotr have
     5             Q And you didn't issue cilations for any of          5            -- or that term.
     6     those people; did you?                                       6                   MR. MAURER: And I can do that.
                   A     I don't have to.                               7                 MR. REYNOI.DS:      Wett-
     b             Q     I undersland that you dont have to       -    8 BYMR. MAURER:
     q
                   A  Most people didn't give me a problem.            I        Q Patrolman, we?e going to go back to the
     10    They were very respectful, courteous, did what I           10 video. We have stopped at the polnt where I lbelieve
 11        asked them to do, and moved on. The #1 purpose of          1'l we agreed that Mr. Carpenter is pulling over, irnd      I
 12        having a police controlled intersection with a high        12 am just going to play it again.
 13
 1A
           traffic area, which the high traffic isn't shown in        13            (Video started; video interrupted.)
           this area right now, is to keep people moving out of       14 BY MR. MAURER:
 15        the area                                                   15        0 That's yourself; correct -
 16                0    Exactly.                                      16        A No, keep going.
 11
 '18
                   A    lf there's a problem then we have to deal     17        Q Well -
           with it.                                                   18        A Rewind it and keep going.
 19                o    And to keep the traffic moving you don't      19        Q Patrolman, I will do that, but - | know
 20        wanl --                                                    20 you want to take control of this deposition just ar;
zl                 A    50--                                          21 you did at that intersection, butthe rules of
zl                 a -  Mr. Carpenter to come to a sudden stop        22 evidence don't allow it, sir.
ZJ        in the middle of the roadway.                               23        | stopped it simply to establlsh that
24                 A There was no one behind him, no one else         24 that's you in the view -
25        coming through the intersection, so, that being             25       A Obviously -
                                   MARY Q. IREIAN,   CCR                                        MARY Q, IRET,AN, CCR




                                  CSARD - BY MR. MAURER
                                                                                              CHARD . BI UII. IBURER
 1              Q - correct, and at that point the window              1 discussion, and I -
 I        of Mr. Ca4renter's truck is down; correct?                   2       A Because I can easilv s;rerak through an operr
                A The driver's side window is down at that             3 door as well as an open windorv.
4         point.                                                       4       Q And just, since you urant to go back to
5                  Q   Right. Just as it's supposed to be.             5 that, Patrolman, atlempting to open the door ol a
6                  A   Okay.                                           6 moving vehicle to speak lvith the operator, is thal
7                  Q  He didn't hole himself up in his vehicle         7 something that you were rtaught in police acadenry?
8         with the windows closed; correct?                            8       A Not in the police acerdemy.
                   A  I asked him to put the window down before        I       Q Were you taught it -.
10        and he didn't, and I was at the passenger side of           10       A lwas-
11        the vehicle so...                                           11       Q -anylvhereelse?
12               Q     And-                                           12       A I was expecting him to $top when ordelred
IJ               A   That would have been the reasonable thing        13 to; okay?
14        to do Stopr when asked to and speak when asked to.          14       Q Officer, my question -
15               O   Do you know how old this pick-up truck           '15      A That's the bottom line.
16        was?                                                        16       a My question is pretty basic. Openin,g the
17               A     l\ot ofihand, no.                              17 door of a moving vehicle --
18               Q     ilid you know if it had power windows or       18       A No--
19        not?                                                        19       O - to speak to the opieratcrr you were not
20               A     l\,loDe.                                       20 taught that at academy?
21               Q     'r/ou'd agree if it didn't that it takes       21       A No.
22        longer to winch a window down with a manual control?        22       Q And you're not awanl of any printed
23               A   'lhat's
                             also whv I asked if the door was         23 material that indicates thal's an accerptable polir:e
24        unlocked.                                                   24 procedure; correct?
25                     llo the window is down and this verbal         25       A Not that I recall.
                                  UARY Q. IRELAN, CCR                                          UARY Q. IREttlN,   CCR
               UaSe
                Case.r adncy--LtlSl,byn"tld#d-
                       1:19-cv-12002-RMB-AMD
                                :              KMW                                     29-6 67-2
                                                                                   Document            Filed 11/17/20 Page
                                                                                             Flle0 U1/Ub/4LLRDh:q6lltro6E"/           8 of 24 LPageID:
                                                                                                                                   / F,agetU:           859
                                                                                                                                                 I t\02
      1           Q      Let's watch the rest of the vehicle.                              t handle -
     z                                                                                    2
                       riVideo started; video interupted. )                                       A What do you wantll The exact sec;orrd in the
     J
     t
           BY MR. IVIAURER:                                                               3 video?
                 Q    I want to play it one more time from the                            4       Q Well, we can do thiat.
     5     beginning as it sounded like you wanted to do,                                 5       A ls that what you wanti'
     6     Patrolmarr.                                                                    6       Q Sure. We carr do that.
     7                                    (Video starled   -                              7       A Please.
     I     BY MR. MAURER:                                                                 8       Q l'm sony. Wfrat did you say? Jesus'?
     q
                 Q - and              I   just started it from the                        I       A Let's go. cet on wtith it.
 10                -
           beginning                                                                     10       Q Okay.
 11                                  - video interrupted.)                               11                    (Video starled -
     t/    BY MR. MAURER:                                                                12             MR. REYNOL.DS: I thought he said please,
 13              Q    According to lhe counter, what we just                             13       but -
 1A
           watched vrras 50 seconds long. I can show you the                             14                 - video interrupkxJ.)
 15        counter. Oan you see it?                                                         .15   BY MR. MAURER:
 16              A       Okay.                                                             16          Q     l   just stopped it at the point where   urer
                 Q   All right. Patrolman, you claimed after                               17                  -
                                                                                                  heard the sound
 1B        that happened that you were dragged across the                                  18          A Okay -
 19        intersection; correcl?                                                          19          Q - corresponding           to you hying to open the
 20             A        Yes.                                                              20     door: correct? Accuratel'
21              Q      Where in the video that we just saw does                            21          A    Should be.
22         it show yorl being dragged across the intersection?                             22          Q    Were you being draggrNl at that point?
23              A        The part where I had a hold of the door                           23          A    Not at thal ooint.
24        handle.                                                                          24          Q    I am going to r;tart that again       -
za              Q        The part where you had a hold ofthe door                          25          A    You can keeo       -
                                      UARY Q. IRELAN, CCR                                                             UARY   O IRE',AN,    CCR




                                    CSARD . BY UR. MAURSR
                                                                                                                             - BY M!(.   MASRER
 1             Q - can you tell me when you started to be                                   1       Q You're not on Vour s,ide. You're not on
 z        dragged, and we're now -                                                          2 your back. You're standing up.
 3             A Well, it should start at exactly this                                      3       A Okay.
 4        point, actually.                                                                  4       Q And you were standing cluring this ernlire
 5              Q Okay. We're at 28 seconds -                                               5 encounter with Carpenter's truck; correct?
 6              A - | mean.                                                                 6       A Okay.
 7                       (Video started -                                                  7        Q Conect?
 I                     IHE WITNESS: And it shoutd have                         -           8        A Yes.
 I                                  - video interrupted.)                                  I        Q But you told the grand jury you had been
10        BY MR. MAURER:                                                                   10 dragged -
11              Q 'Were you being dragged then?
                                                                                           11       A Yes-
12              A      Ves.                                                                12       Q - right? And you indicated in the polir;e
11
                Q      l\ow we're at second 30.                                            13 reports that you had been dragged?'
                A      if,kay.                                                             14       A Yes.
15                                    (Video started     -                                 15       Q So, according to you, the, dragging
to                     l-HE     WITNESS: There               it   just ended   -           16 happened while you were still c,n your feet?
tl                                  - video interrupted.)                                  17       A Lucky for me I stayed on my feet.
to        BY MR. MI.URER:                                                                  18       Q While you were being dragged?
19              Q      rlVell, Patrolman, this is sec
                                                                   - this is               19       A Yes.
20        second 31.                                                                       20       Q So your feet are slid ng over the road
zl              A      (lkay.                                                              21 surface?
zl              Q     '/ou indicated the dragging would have                               22       A The vehicle was dra,gging me along and I'rn
23        started at 28. What we see in 31 is you're on your                               23 keeping up with il with what appears; to be - what
z4        feet; correcl?                                                                   24 - three or four seconds
25             A       '/es.                                                               25       Q Well, we started at 28 and now we're at 31
                                     UARY Q. IRELAN, CCR                                                              MARY Q. IREIAN,     CCA
              Case1 : a&fiV-ltl:L?ynaftfdJd
             UaSe     1:19-cv-12002-RMB-AMD - KM VV              Document
                                                                     zv-6 67-2         Filed 11/17/20 Page
                                                                           FfleO U1/Ub/Z*ARDE:agQl(^G*/                     9 of 24 1/tt06
                                                                                                                        / F'agetL.,: PageID: 860
     1
                                                                         1         A Also, none of those injuries would harve
                A      That would be three seconds.                      2 happened if your client vyould haver stopped r^'hen
                Q      That would be three seconds.                      3 ordered to, and did whal he was told, and wasn,t
 4                     MR. REYNOLDS: Orfour.                             4 using a handheld electronic dr:vice like he wa,sn'l
                    MR. MAURER: Counsel, I will send vou Hall            5 supposed to be.
 6             versus Clifton Precision                                  6         Q So I appreciate your ofiering the
                      MR. REYNOLDS: l've read it.                        7 additional information but, I'm allcrwed to take this
 B        BY MR. MAURER:                                                 B in pieces, and if you hadn't reachreJ out and operned
 o             Q    Three, four seconds, and you're claiming             9 that door handle, none of these irrjuries that you
 '10     you were dragged while you were still on your feet             10 have claimed would have occurred: correct?
 tl      walking alongside of the vehicle, and that's what              11         A You don't know that.
 12      drag means to you?                                             12         Q You don't know that. lVhy don't yorl l<now
 IJ            A   What else does it mean?                              '13 that, sir?
 t1            O   As a result of what you say is being                 14        A I could have breen irrjured in another r,rray
 IJ      dragged did you sustain any injuries?                         15 too.
16             A   Yes.                                                16         Q You could have been injured in ancrther
1a
               O      To what parls of your body?                      17 way. But were you?
18             A      Shoulder, arm.                                   18         A No. I was injured lhen,
 IY            Q      Shoulder, arm. Hand?                             19         Q Injured then.
ZU             A      Hand, yeah.                                      20         A Uh huh.
21             Q      All in that three or four seconds?               21         Q Officer, is there anything you can't do
22             A     Yes.                                              22 today that you could do before ther rncident dateli
l5             0     And you would agree with me thal none of          23         A Excuse me?
1A
         those injuries would have happened if you hadn't              24         Q ls there anything you can't do today'that
         grabbed on to the door handle; correct?                       25 you could do before the incident date?
                             MARY   9. IRELAN,   CCR                                                UARY   Q, IRELAtr,      CCR




                            CflTRD - BY MR. UAURER                                              CIARD - BT MIt. INSRER
 1             A     Not to my knowledge.                                  1   is conveying a stop command? When you start it you
               O     I want to take one more look at this                  z   can just click on-
         video, and unless your Counsel wants to look at it                         A     I know how to work it.
4        again, this is probably my last time.                             4        Q     Okay. Thank'you.
5              Officer, are you familiar with how to                                     MR. MAURER: So, jusrt for the record, we
6        operate  - ike to operate a laptop like this one   -              6        have turned over the conlrols to Patrolmern
7              A Yes-                                                      7        Chard.
B              Q - and if you want to stop it you just                    B             (Video started; video inten'upted.)
I        press here in the lower left hand corner? What I                 9               THE WITNESI]: Well, he's, obviously,
10       would like '/ou to do, if you don't mind, is stop the            10        refusing to listen   anrC   -
11       video at thr: point where you believe you told David             11           MR. REYNOLIIS: Speak up.
12       Carpenter to stop his vehicle. Would you do thal or              12   BYMR. MAURER:
1a       you can tell me to do it and l'll do it.                         13        Q  Patrolman, just so           -
14            A     Well, if I could see it.                              14                        (Videcr start,ed    -
'15
              Q       Okay. Better?                                       15              THE WITNESII: H,e's, obviously, n:fusing trl
16            A       Go ahead.                                           16        listen and obey my oommands              -
41
II            Q       How about you tell me to stop and l'll              17                   -    video interrupted.)
1B       stop it at the poinl where you say you told                      18   BYMR. MAURER:
19       Carpenter rio stop his vehicle.                                  19        Q     So, Officer, my ques;tion to you was that
20                            (Video started --                           20   at what point, and I asked you lo stop the video ert
21                    THE WITNESS: lt looks like right there.             21   the point where you told David Carpenter to stop his
                          -- video interrupted.)                          22   vehicle.
23       BY MR. MI\URER:                                                  23                       (Video startr:d
                                                                                                                        -
              O     Right there? This is second marked 22.                24             THE WITNES$: Well, for some reasron, it's
         Can you tell me whal youte doing in that image that              25        not captured. I remember tellitrg him verirallly

                            MARY    Q. TRELAX,   CCR                                               MARY Q. IREIAN.          ECR
               Uas,e  l-dncV-lHtthyhalfiffi -KivtVV UOCUr{UAn
               Case1:1:19-cv-12002-RMB-AMD             Document
                                                              zv-ai 67-2    Filed 11/17/20 Page/ 10
                                                                     Fileo u1/ub/z;LlRDEag0;:iil"o&"/     of 24Lu{-l
                                                                                                                 PageID:                                                861
                                                                                                      lJitgetlj:     10
      1        ancl I remember him telling me he can'l hear me.                       1     and him saying I can'l hear y,ou, and me siayinq roll
      2    BY MR. IvIAURER:                                                                 your window down and him refusing, and me asking
                                                                                      2l                                                                           il
      3          Q        Well   -                                                    :i    the door is unlocked.
     4                           - video interrupted.)                                4           Q      So your testimony is all ol that               -
                       THE WITNESS: So I don't know where that                        E,
                                                                                                  A      11 happened in a very, very, very quick
     6           is on this video.
                                                                                            am0unt 0f time.
     7     BY MR. fr/AURER:                                                           7           Q    And your belief is that it's somerho'w
     B           Q       Patrolman, ifyou      -
                                           you can keep running                       B     missing from this video ljust playerd for you?
     v     it or we ciln stop and I can ask you more questions.                       J           A    Appears to be.
 10        It's up to'/ou.                                                        '10             Q    Now, aside from ttre verbal, did you see in
 11               Officer, would you agree with me that a                         1',1      the video we just looked at arry signal, any', say,
           video that: was filmed on lhe date and at the time is                  12.       command with your hands or arms that he stop the
  IJ       a more reliable indicator of what actually happened                    lt,       vehicle?
           than som,ebody's memory?                                               1tl             A      I don't see   it. Well, actually, it looks
                A        May or may not be.                                       1f;       like right there.
 to                      MR.REYNOLDS: Obiection.                                  1€;             Q     For the record, you're backlng up                   ther
 17        BY MR. IvIAURER:                                                       1l',      video and you backed it up            -   l'm sorry    *   | have to
 18             Q     You don't have any facts in your krrowledge                 18i      do this. You backed it up to count 16, and you're
 19       that indicate this video was altered in any way; do                     1cl      welcome to go from there, Oflicer.
 20       you?                                                                   2l               A   How about we turn up the brightrressr?
 zl             A        ls that what you're suggesting?                         ZI               Q   I turned it up as higlh as it would go, I
22              Q    No, not at all. To my knowledge, it,s not                   22        thought.
23        altered one bit. I am asking if you think it was.                      IJ              A      That's it.
24              A    To my knowledge, some of it is missing                      24              Q      There you go.
25        where il d dn't get captured, me telling him to stop                   za                     MR. REYNOLDS: Fcrr the record, he lurne,C

                                  MARY Q. IRELAN, CCR                                                           UARY Q.




                                 CSARD . BY UR. MAURAR                                                        CHARD - BY MR.             MJAURER
 1              up tl" e brightness.                                              1              Q     Okay. And now we're at sectiorrr 2[t -.
 2                            (Video started --                                                  A     Section 20      -
 3                   MR. MAURER: And, for the record, I                           3              Q      l'm sorry   - second 20 -
 4              appreciate him doing that. You learn something                    4              A     -- holding both hands, which apprears to be
                every day    -                                                    q
                                                                                           a motion to stop and, obviousl,y, l'nr approaching his
 o                       THE COURT REPORTER: I'm sorry,               sir.   I    6        vehicle with more hand signals; to p,ut his ph,cne
 7              didn't hear that       -                                          7        down, which he refuses lwice. You can he;ar hinn say,
 B                   THE WITNESS:                             Right               B        no, I don't have to, so, apparently --
 I              there.                                                            I                           - video interrupted.)
10                                                                               10        B'/ MR. MAURER:
11        BY MR. MAURER:                                                         11              Q     So, Officer, with that as background, I
                Q   Let's back up to where you think          -                  12        just want to back up to the segment of the video
IJ                  MR. COANT: Mary didn't hear the answer.                      12,       that you indicated was you holCing both hands up. I
1A                  THE COURT REPORTER: I didn'l hear that                       11        just want to do this very slowly herer becaus;e rnarybe
                answer; the very first part prior to right                                 I'rn not seeing what you're seeing, and I apprecial.e
to             there, right there.                                               to        ycrur turning the brightness all rthe rlrray up.
17                   THE WITNESS: I will repeat it again,                        17               Officer, we are novy at 1ll.
1B             ma'arn.                                                           to              A     lt looks like   2Ct   to   m,e.
19                                   (Video started   -                          19              Q     20. Thank you. And are you saying you
20                   MR. MAURER: For the record, the witness                     20        have both hands up in this imagei)
21             is going back and forth in the video       -                                                 (Video starled               -
22                  THE WITNESS: lt appears at the l Bth                         22                    THE WITNESS: Thal's where I moti,oned for
23             second of this video I'm motionino for                            t5              him to stop.
24            Carpr:nter to turn left.                                                     B)/ MR. MAURER:
IJ        BY MR. MI\URER:                                                        25             Q      Officer, the viceo --

                                 UARY Q. IRELAN, CCR                                                           UARY Q. IREIAN,               CCR
              Uase
              Case1:1:19-cv-12002-RMB-AMD
                     l-6cv-JtlltrhylJ,fd#d-KM VV UOCUDocument
                                                         z9-d 67-2      Filed 11/17/20
                                                               F il eo u1/ub/zlLRDl-{a{1       Page/ page
                                                                                                     11 oft u24  PageID: 862
                                                                                         6}E/\i"QG/           : lul
     1         A Yeah, lhere's - there,s a section                    A Whoops.
                                                                          4
                                                                                                                    tq

     z    missing.
                                                                                        Q   Stop it where you think it shows you
                               - video interrupted.)                             holding up both hands.
     4    BY MR. MAURER:
                                                                                              (Video started; video inl,errupted.)
                   O Officer, you'd agree after having had the
                                                                                                THE WITNEI}S: llight there. I can't really
     6    opportunity to review this video several times, with
                                                                          o             get it.
     7    the llghting turned all the way up, that it doesn,t                                 (Video started; videc, interrupted.)
     B    show you holding both hands up in the air; does it?             d     BY MR. MAURER:
     I    What you saw may have been a reflection from a sign             9            Q So around -
 't0      or something, but it's not    -                            1n                A Right there.
 11               A Excuse me -                                      44
                                                                                       Q 19--
 12               Q - not both hands up.                             12                A I mean --
 13               A A reflection from a sign?                        13                Q -or20-
 14               Q Yes. l'll ask it again. This -                   14                A I mean - listen.    You c;an, obviously, see
 15               A No-                                              'l   E,
                                                                                the intersection's closed, police olfficer in the
 '16
                  Q - video doesn't show you holding -                to        middle. Who are you going lo be lrroking at?
 17               A lt looks like l'm motioning telling him to       4-7
                                                                                       Q
 18       stoD.
                                                                                                                       -
                                                                                            Officer, let me just | just need to
                                                                     18         finish up on the issues        -
 19                               (Video started  -                  19                A    Please do      -
 20                      THE WITNESS: l,m motioning to turn left.                      Q
 zl               I just did that. I just held up both hands.
                                                                                            - lhat we have raised looking at                -
                                                                     21                A     Please do.
zz        BY MR. MAURER:                                             22                Q    You indicated that zrt ser:ond              '19 or   20 you
23                Q    Show us where      -                         ZJ          lifted both arms up into tfre air.
z4                A    That's what it looks like to me.             at                 A       That's what it ilooks like, by your video.
25                Q    Sir, we have to take turns here.             IJ                 Q       You didn't hokJ thenr above your head;

                               UARY   Q. IRELAN,      CCR                                             UARY Q       IRET,AN,       CCR




                              CflARD . BY UR. UAURER                                                 CHARD - BY UiI. IIIURER
 1       correct?                                                    1         more familiar with it than I am, so lr,vill just turn
 z                     No.                                           2         this over to Mr. Coant.
 3                n    You held both arms up to like waist           ?         BY MR. COANT:
 4       height.                                                                      Q  Okay. This is, Officer, the Rite-Aid
                  A  lt looks like I did this. That's what it        q
                                                                               video. Have you seen this videro, by the way?
 6       looks like on the video.                                    o                A       Yes.
 7                Q You think you put both hands out facing                           Q       Okay.
 B       the vehicle?                                                I                        MR. COANT: Let's taker a little recess
 I                A    That's what the video portrays.               q
                                                                                      nere.
10                Q    That's your interpretation of it.            '10                       MR. MAURER: All right..
11                A    Why else would I do that?                    11                             (Short recess taken.)
1)                Q We willjust have to get this enlarged           12         BY MR. MAURER:
         then and put into still images. I suppose that's           13                Q       So, Patrolman Chanj, what we are going to
tq       the only way to really answer this conclusively.           14         do   - this is the Rite-Aid surveillance
                                                                                                                    video that
15                Offic,er, I'd like to take a short break          tc         you indicated you had seen previoursly; correct?
16       because I ttiink we've been going for almost two           to                A   Okay.
17       hours and then we will resume.                             17                O    And, just as background, did you review
18                         (Short recess taken.)                    1B         this video in the process of dek:rrnin ing what
19       BY MR. Mr'.URER:                                           19         charges to file?
ZU                O    rfie are back on the record of your                            A       No.
21       deposition, Patrolman Chard, and we're going to            21                Q       No? You reviewed this video later on?
22       shift gears briefly as far as lawyers. My                  zz                A       Yes.
ZJ       colleague, (lharles Coant, is going to conduct the                           Q       As of result of this   la,ws;uili   being filed
z4       next portior of your examination because the machine       24         that we are here for today?
25       that he's going to be using to show you a video he,s                         A       Yes.

                              MARY Q. IRELAN, CCR                                                    MARI Q, IRELIIN,         CCR
                 e 1 1:19-cv-12002-RMB-AMD
               Case                                       Document
                                                              zv-6 67-2   Filed4t+LRDF:A€6iRtt"lo6[/
                                                                                 11/17/20 Page/ H12            ag of 24.t6PageID: 863
              U aS    1 6xGV-JU:t{h ys*iliil#d - K tvt VV
                             :
                                                                    F eO Ur/ub/      I I
                                                                                                                  e LJ :
               Q So since you have seen it, bear with us.                                                                  4n                   I
     1
                                                                        A - so I don't know vyhal it's exacflv
                                                                              1
          IVr. Coant is going to start it up and, first of all
                                                                              2     showing.

     A
                                                                              3            Q    Allright.
                       MR. COANT: This is Mr. Carpenter's                     4                 MR. COANT: Are          yorLr    ready?
     5           pick-up truck right here; all rightll                        (    BY MR. MAURER:
     6                    THE WTTNESS; Okav.                                  o            Q     We'll play it sr:me fnons then.
          BY MR. MAURER:                                                      7                (Video started; video intr:rrrupted.)
     B          Q        Andthecountis 15:15.05atthetop.                      B                  MR. MAUREIi: Sloo it here.
     I    We're going to roll this for awhile.                                I    BY MR. MAURER:
 '10               (Video started; video interruprted.     )              10               Q    Now, Officer, I knolv thr3 video       -
 tl                MR. MAURER: Stoo it here.                              11               A    lt shows the event
 12       BY MR. MAURER:                                                  12               Q    l'm sorry?
 IJ             Q      Officer, if we look to like the top middle         13               A    I said, yes, it sihowed thrc'event.
 t{       and a little bit to the right of the middle, would              14               Q    lt showed the evenl, and the last few
 15       you agree that that shows Mr. Carpenter's pick-up               .15
                                                                                   moments we saw before:;topping lhe camera showed you
 16       turning left onto Foundry?                                               positioned at some distance arvay liom Carpenter's
                                                                          16
 17             A        Yes.                                          17          truck; corect?
 18             Q   And that the figure we see in the Hi-Vis           18                  A  After he pulled awa'y.
         safety vest is you?                                          19                   Q  And what we just lo,ckerJ at did that show
20              A   Yes.                                              20           you getting dragged through the intersection?
21              Q    The view that we are looking at at               21                   A  Yes.
         15:15.16, does that show you being dragged through
22                                                                    22                   Q  But you would agrer; with me that in this
23       the intersection?                                            23          view as in the one we looked at previously there's
               A         Well, cunently the video is r;topped    -    24          no indication that you fell off your leet; correct?
25             0         Okay    -                                    za                   A   Correct.

                                  UARY       Q
                                                                                                       UARY Q. IREIAN.           CCR




                                 CAARD   . BY SR. NSRER
                                                                                                      CSARD . BY MR. UAURER
 1                    Ir/R. MAURER: Why don't we back this up one         1                MR. MAURER: And stcrp it.
               more time?                                             2           BY MR. REYNOLDS:
         BY MR. MI\URER:                                                                   Q We are how at 15:1li.il1. Tell us what you
               Q         I am going to ask you to take one more       4           saw in that sequence; just the few seconds we just
 (       look at this,                                                (           looked at.
 o                  (\'ideo started; video interrupted.)              6                    A   I saw the described evernt take Dlace.
7        BY MR. MAURER:                                               7                    Q   And what we just locrkedl at in your version
B              Q   l\ow, we're looking al a still iimage of           B           of - well, l'm sorry. According to you, what we
I        15:15.12. [)o you see yourself? | reali:ze it's not          I           just saw shows you being dragged'7
10       the best imrage up lhere on top.                            10                    A   Yes. lt showed the evenil take olar:e.
11             A     I have to position this so my attorney can      11                    Q   And at this poirrt, 15:1{i. j21 , the incident
12       see as well                                                 12           of you being dragged is over and dicne with; correct?
13             Q      '/ery good.                                    13                    A   Correct.
14                    lMR.   COANT: Yes.                             14                    Q   You didn't have any cutsi or scrapes as a
15       BY MR. MI,URER:                                             15           result of this; correct?
IO             Q     Do you see yourself in the Hi-Vis vest off      16                    ACorrect.
17       to the side of Carpenterrs truck?                            tl                   QYou didn't get any meclic;al attention on
to             A     '/es.                                           18           scene from a brother officr:r?
19             Q     l\nd, to your recollection, does that show       lv                   ACorrect.
         you before tihe claim that you were draglged or after?      zu                    Q   All right. And, aside fronr this - l'll
21            A     lt looks like before.                            21           call il the Rite-Aid video - have you taken a krok
22            Q      [3efore. Okay.                                  22           at any other videos related to this irx;ident?
23                   l/R. MAURER: Why don't we play it from          IJ                    A   Yes.
              here?                                                  24                    Q   And what video was      thiat?'
25                 (V deo started; video interrupted.)               IJ                    A   From the adjacent st,cne.

                                 MARY    Q          ccR                                               MARY Q. IREI],N,      CCR
             Caset:1:19-cv-12002-RMB-AMD
             UaSe   J-6ncy-l$:f4?9htfd#-KtvtVV UOCUDocument
                                                       zv-6                      67-2     Filed 4.L"DF.agQ*J]["OG/
                                                                                  Ft teo ul/ub/   11/17/20 Page/ 13                 of u:
                                                                                                                                paget  24L|Jlzz
                                                                                                                                          PageID: 864
    1           Q        From the7l11?
                                                                               1        A yes.
    2           A        7t11.
                                                                              2         Q And your name is on tfre upper right hand
                0  We may or may not get to that, but I think                 3 side of lhe page?
 4        wete done for this video for now.                                   4         A Yes.
                      MR. MAURER: We are up to Chard-S?                       5         Q And under your data it s;ays, pROGRESS
 o                    THE COURT REpORTER: We are.                             6 NOTE: Fred McAlpin, D0, anrJ some other letters, Dcr
              (Qual-Lynx Discovery Documentation packet                       7 you recall seeing a Doctor McAlpin?
 B         marked as Exhibit Chard-S for identification.)                     B        A Where does it say tha,l?, Oh, I see it.
 I       BY MR. IVAURER:                                                      I         Q To the right of PROGFttiiSS NO'|ES.
10             Q     Officer, we are back on ther record, and we             10        A Yes. lt's harclly legibler, but I see it.
11        have harrded you a packet of documents that we have                11        O I can't control the qualit'r of the
tz       labeled Chard-S. We got these in discovery from a                   12 documents.
13
.A
         provider called Quaflynx, Q-U-A-L dash L-y-N-X. I                   13        A All right.
         just want lo ask you about a few of these pages.
                                                                             14        Q Do you recall -
lc                                                                           15
         We're not going to talk about the entire packet, and                          A Yes. I saw Doclor Mc/{ pin for my
16       I want to start by focusing on the first two pages,                 16 shoulder.
17       and I wrote page numbers in for refenlnce. you will                 17        O And are you sitill under his care?
18       see them at the bottom of the second page.                          ,|8       A No.
19             This first page is on the letterhead of                       19        Q The date of this documernt off to the left
20       Premier Orthopaedic Associates; correct --                          20 is February 2nd of'18. Do you sere that?
al            A     Yes --                                                   21        A Uh huh. Yes, I see it.
zl            Q - at the top ofthe page -                                    22        Q A year and a monthr ago, give or take.
23            A - that's whal it says, yes.                                  23        A Okay.
24            Q All righl. And you recognizr: that name as                   24        Q And working down lhe document, the reason
25       a medical provider for you?                                         25 for the appointment is right shoulder pain. Do you
                                 MARY   Q. IRE1AN, CCI{                                           MARY 0.   IRE],AX,    CCR




                             ctrARD     -   BY   MR   MAURER                                     CHARD - BY glt-     II}ORER
1       seg that?                                                             1 the day of the incident?
 2            A     Yes.                                                      2              MR. REYNOLDS: By urhom?
 3            Q       And under his History of present lllness                3              MR. MAURER: He said he was cleared and I
 4      -- l'll read this into the record. Albert presents                    4       will ask for clarification.
 5      today for a follow up evaluation of his right                         5 BYMR. MAURER:
 6      shoulder. l'le states the shoulder is feeling             a           6       Q Who cleared you, P,atrolrnan Chard?
 7      little sore. He is working full duty.                                 7       A Premier Orthopaedi,: Asr;ociates. Doctor
 B              Accurate that you were working full duty                      B McAlpin.
 9      as of Febrr"ary 2nd of ''lB?                                          I       Q The same provider that we see here?
10            A     Yes.                                                     '10      A Apparently, accordirrg to the papenrvork.
11            Q     ,And that would have been             1   1 davs after   11       Q We may have a little confusion here,
12      this incident?                                                       12 Patrolman. lt could be the queslions that I am
13            A     3orrect.                                                 13 asking you.
14            Q     llid you ever not work full duty after the               14       A Okay.
15      incident ocr;uned?                                                   15       Q The incident we know is ,Januarv 22nd of
16           A      l',10, not to my knowledge.                              16 '18; correct?
17           Q      'r/ou stayed on full duty?
                                                                             17       A Correct.
18           A      rlorrect. After being cleared, of course.                18       Q And you say you we.e dragged across the
19           Q     r\fter being cleared.                                     19 intersection. We've talked about that.
20           A     lJh huh.                                                  20       A Yep. We have talked about it.
21           Q     l\nd you were cleared to remain on full                   21       Q After that incident was vour dutv status
22      duty the dale of the incident; correct?                              22 changed?
23                  li4R.   REYNOLDS: Say that again, please                 23       A Well, technically, lwas removed from
24      BYMR. MAURER:                                                        24 duty, but I was cleared the next day. I showed up
25           Q      '\/ou were cleared to remain
                                                 on full dutv on             25 for work as normal with shoulde r pain.
                             MARY Q. IREIAN.           CCR                                        MARI 0. rRELi\N.     CCR
               Casel:1:19-cv-12002-RMB-AMD
               Uase   l-dncv-JH:14?yn"lld#d-KMVV UOC Document
                                                         zv-6 67-2   Filed 11/17/20
                                                               F eo u1/ub/i4{rL"o1u
                                                                                 ||          Page/ pag
                                                                                    4g 61"J drctr/ 14 of
                                                                                                       e I u24  PageID: 865
                                                                                                             : Id,.l
      1          Q       All right.                                        1           A    lt's dated several clar/s later.
                                                                                                                                                      zo
     2           A       As I have previously described, somewhere        2            Q    And let's just turn to paige 2. There's a
     3     in the recrrrds.                                               3     section that says Treatment, and I just want to read
     4           Q       Okay.                                            4     the note into the record. He demonslrates trace
     5           A       I couldn't tell you where it is.                 6     residual symptoms. The he          isi   yourself; cotrect?
     6           Q       Briefly, Patrolman, your recollection is         o            A    Well, should be.
     7     that you \ /ere removed from duty after the incident           7            Q   And the trace residual symptoms; do you
     n     on the 22nd; is thal accurate?                                 I     have any understanding of whal Doctor McAlpin rneant
     I          A        Correct. Yes.                                    o     by that phrase?
 10             Q        And what was the reason for vour removal     10               A    You would have to        as;lr:   him.
 11        from dutylr                                                11               Q    Very well.
 12             A     You have to be cleared by occupational          lz                     MR. REYNOLDS: A,nd it does say lwill
 '13       health befcre you can be returned to full duty and                          clear him for regular wori< dulies on the
 1A
           be put on the road again.                                  14               sentence after you read --
 15             Q     And your recollection is you were cleared       IF
                                                                                            MR. MATJRER: l'rn hi:rppy to a$k that as well
     to   the following day.                                          to
17              A     The following day.                              17                    MR. REYNoLDS: clkay                 -
18              Q        January 23rd?                                18                    MR. MATJRER:         -   sinrl;e   ths witness directed
 tv             A        Yeah. Yes. lt would have been the 23rd.      '19              me towards Doctor McAlpin. I can do that.
20        That's after the 22nd.                                     20        BY MR. MAURER:
ll              Q    And then the document we're looking at          21                Q  The next sentence, I rrvill clear him for
22        here, Chard-S, is the record of a follow-uo visit          22        regular work duties. lf I understzrncl your
23        with Doctor McAlpin?                                       23        testimony, Patrolman, you were a rready cleared for
24              A     lt appears to be.                                        regular work duties before this Fe bruary 2nd of           '1 B
25              Q     All riqht.                                     25        date?

                                 MARY Q. IRELAN, CCR                                               ulRY 9. rREt,At{,          CCR




                              CHARD - BY UR, MAURER                                               CHARD - BY MII. III.SRER
 1              A     Well, if this is a follow-up, then that         1                Q    We're done with that exhibit for now, and
 2        would be after the initial visit: wouldn't it?              2        I just want to move on to a few olher questions so,
 3              Q     And you agreed with me that this is a           3        if you'd like, we can put that asrdr:.
4         follow-up visit: correct?                                  4                 A   Go ahead.
 5              A     According to the date, yes.                     q
                                                                                       Q   lf you want to keep reiading the document
 6              Q     All right. Now, the nextsentence. l-le                   while I ask you questions that'r; fine with me as
 7        will be seerr on an as needed basis only if the prain      7         wrdl.
B         persists beyond March.                                                     Officer, is there any part of your duties
9               Did l/ou see Doctor McAlpin again, to your                     as a patrolman that you can't clo toclay that you
10        knowledge, after this February 2nd visit?                  10        could do before the incident dzrte?
11             A      Not that I remember.                           11                A  Not to my knowledge.
12             Q   The last sentence. He'll be placed at             12                Q  Do you have any pl;ans to change your
13        maximal medical improvement.                               IJ        employment or your residence at any point later this
14              Do you have any understanding of what that           1A
                                                                               year in 201 9?
15        ohrase merans?                                             tc                A   Not that I know of.
16             A    Well, without knowing what Doctor McAlpin        16                Q   Your olan is to stick around and c,ontinue
17        means by it, my interpretation would be I wouldn't         17        to be a Millville oolice officer?
18        improve anymore. I have improved thel most that I          18                A   Yes. ls that okay with         ycru?
19        can be imoroved.                                           '19
                                                                                       Q   Absolutely. I'm just asking, and tfre
20             Q      And just so I am certain, you are nol          20        reason I'm asking, Officer, is thal this case is on
21        under the care of any orthopedic doctor for a right        21        the track to go to trial, and l'm jrist trying to
22        shoulder in.jury as of today; correct?                     22        make sure that you are going to be around when that
23             A      Correct.                                       z5        haDDens.
24             Q     ,Are you right handed or left handed?,          z4                A   Okay.
25             A      Right handed.                                  25                Q   Officer, you would ar;n:e with me that as a

                              MARY Q.                                                              MARY Q. IREI,AN, CCR
              UaSe
              CaseI 1:19-cv-12002-RMB-AMD
                    : tdncv-Jtllthyn,fttdff - K tvt VV
                                                                  Document
                                                                      zc-6 67-2     Filed 11/17/20 Page/ paget
                                                                            Fl leO U1/Ub//clARDF.ag6)"J,il"OS/ 15 of [J:
                                                                                                                      24J-d!
                                                                                                                         PageID: 866
     1    result of this incident, Mr. Carpenter was charged                                                                                                     36
                                                                                1             (412118 Plea Hearing and liientence
     2    with aggrravated assault of a police officer?                        2        Transcript marked as Exhibilt i0hard-6 for
     3         A        Yes.                                                   J        identiflcation.   )
     4         Q        And he was indicted for that offense?                  4     BY MR. MAURER:
               A        Yes.                                                   6           Q    And, Officer Chard, I apologize. I don't
     6         O        And on April Znd ol2018 that indictment                o     have extra copies ofthis document. However, your
          was dismissed; conect?                                                                                               1ryil;l ryeg
                                                                            7        lawyer is welcome to look on                             -
     B         A        I don't know the exact date, but it was             B                  MR. REYNOLDS: I harve it here.
 I        dismissed.                                                        I                  MR. MAURER: Att right, Very good. And
 10            O        And-                                               '10            my colleague should have crrre and, if not --
 11            A    Unknown lo my knowledge why.                           11                     MR.     COANT:         I haLvei it   -
 tz            Q    Well, you would agree that the Cumberland               tz               MR. MAURER:                   -
                                                                                                              l'll r;irow it to him later.
 12.      County Prosecutor dismissed the indictment because               41               THE Wl'l-NESS: What document?
 14      they found there was no factual support for the                   14       BY MR. MAURER:
 tc      charge of aggravated assault on a police officer.                 15             Q The document that is in front ofyou.
 to            A    I was not given an explanation.                        16             A      This document here?
41
               Q    You don't have any understanding sitting               tl             Q    Yes. We've marke,J it as Chard-6.
18       here today as to why that indictment was dismissed.               18             A    We were looking over other papers so I
 IU      ls that what you're telling me?                                   19       didn't know if you meant this dor;urnent on another
20             A        I was never sent official notice whv it            20       document.
21       was dismir;sed.                                                   21             Q      I did meern that docurnent. As rle can see
zz             Q    That being the case, Officer, we'll take a            22        here, it's a transcript from Superior Court o1'Nevy
23       look at anolher document.                                                  Jersey, Cumberland County, p,r.ocr"'edings; on thr,'
24                  MR. MAURER: We're going to mark this as                         indictment lhal was filed against A/r. Chard;
AF
               Chard-6.                                                   25        correct?

                                   MARY   Q                                                                   UARY   Q                 ccR




                               CHARD - AY UR. MAURER                                                      CAARD - BI HI{.          MTTURER

 1            A        Can you repeat that?                                1               Q - they became indir:ted charges; correct?
')            Q       Sure. You're seeing on the very first                2               A Correct.
         page, uppor right hand corner, confirmation that                                  Q They became indictecl charges; after you
4        this is a transcript of proceedings in the State of               4        testified to the grand.jury on February 7th -
5        New Jersey versus David Carpenter; correct?                       (               A They became indictatrle chargr:s before                         I

6             A     Okay. Yes.                                             o        testifled because they were upgraded by the
7             Q     And we can further see, in the upper right             7        prosecutor's office, as far as I ltn,ow.
6        hand corner, this is relating to the indictment that              B              Q     And you testified in supprort of those
I        had been filed against Mr. Carpenler?                             I        charges on February 7 ol 2017 mrrect?
10            A     That's what it says. I don't know the                 10             A     Correct.
11       indictment number by heart.                                      11             Q     Now, we've fast forvyanjr:d to April 2nd,
12            Q     You're not aware of any indictment against            12        and you've had a chance to revierw page 4? That's
13       Mr. Carperrter other than the one that was filed                  IJ       the tabbed page.
14       based on the incident; are you?                                  14             A       Okay.
              A     No.                                                   15             Q       And, Officer, l just      vr,arrl. 1.o reacl     one part
16            Q     I want you to turn, if you would, to page             to        of this into the record; a statemenl by Prosecutor
17       4 and 5 of ihis record, and I am showing you what it             17        Hernon.
1B       looks like just for your reference. There's a 4 at               18              "l believe he was indicted lor aggravated
19       the top anc there's a 5 halfway down, and l'd ask                19        assault on a law enforcement (iFficer as one of tl" e
20       you to.lust take a glance at that.                               20        offenses and, again, there was, in the State's view,
21             You',re had a chance to look through that?                 11        no factual for that."
22            A     Are you aware that lhe original charges               22               Now, the sentence I just read to you, the
23       were nol indictable charges?                                     a1        reference to law enforcement olficerr is a reference
z1            Q     I   am, Officer, and      -                           z4        to you; correct?
25            A     Okav       -                                          25             A      Yeah. Yes, I guess it would be. In th,e

                               MART Q. IRELAN, CCR                                                        MARY Q, IREL]IN,             CCR
                Uase
                Case1:16xcv-Jtt9hyh*Htr-KtVtVV
                     1:19-cv-12002-RMB-AMD     UOCUDocument
                                                       z9-d 67-2    Filed 11/17/20 Pagei t,agelLJ:
                                                             Fileo u1/ub/4.LRDHA€€IhJ4t^Ot/ 16 of 24.t.uq34
                                                                                                      PageID: 867
      1     Slate.
                                                                          1                 MR. REYNOLDS: \A'e,ll, l,m refererrcing
     z            0    And in lhe Stale's view means in the view                      questions; not lhe do,cumerrrts.
     3     of the State of New Jersey; correct?
                                                                                        MR. MAURER: Ctourrsel, my questions don't
     4            A     That's what it should mean.                       4        have lo incorporate questi,cnrs that you think
     5                  MR. REYNOLDS: Again, I am going to                3        are appropriate. Thati's 'why'you're here.
     o            obirect. You're reading a sentence out of               6    BY MR. MAURER:
     7            context wilh the entirety of the paragraph              7           Q   Officer, we can agree that in the State's
     8            where the prosecutor states there was a basis           8    view there was no factual support 1br the charge of
     9            to atrrest     -                                    I        aggravated assault on a lalv enforc;ement officer         -
 10                     MR. MAURER: Counsel              -           10                  MR. REYNOLD{i: 0biection                -
 11                     MR. REYNOLDS: -- Mr. Carpenter.              11        BY MR. MAURER:
 4t
                        MR. MAURER: Counsel, the document speaks     12               Q - correct -
                 for itself and you are engaging in a behavior       13                    MR. REYNOLDSi: - r::alls for specuJation.
 1^              thal Hall versus Clifton Precision says you're      14               He said he wasn't consulted. He doesn't know.
 15              not supposed to.
 16                    MR. REYNOLDS: Wetl, I am trying to make
                                                                     15                    MR. MAURER: Counsxil, l'm going to move            -
                                                                     to               I may move to strike you. otrir:ctions and bring
 17              the record fair for the ofiicer. You're             1a
                                                                                      this witness back because youte going beyond
 1B              pulling out bits and pieces of documents that I     18               the scope.
 19              think are not        -                              19                     MR. REYNOLDSi: M/ell, I do believe this
20                      MR. MAURER: Counsel, that's why
a1
                                                                -   20                last question was particulariv, objectionabler
                        MR. REYNOLDS: -- completely in context.     21                based on his prior answers.
                        MR. MAURER: That's why the entire           22         BY MR. MAURER:
                 document is being made an exhibit. Nothing is      ZJ                O    Officer   -
                 hidden. Nothing is kept under the carpet.
25               It's all in front of this witness.
                                                                    24                 MR. REYNOLDSi: He                - qo ahead -
                                                                              BY MR. MAURER:

                                      UARY   Q                                                       MARY Q. IRELAI{, CCR




                                     CffARD . BY MR- UAURER                                       CHARD . BY MtrI- TIIORER
 1               Q - Dennis Hernon is the oerson who made            1                     MR. REYNOLDS:          Hre   already has, but go
 2        that statenrent that I lust read into the record;          z            ahead.
 3        correct? And we can see his name on the verv first         'l       BY MR. MAURER:
4         page of thiri exhibil        -                            4                 Q    You had no problenr vrith that; did you?
q
          A I see a Dennis Hernon -                                  q
                                                                                      A    No, I didn't.
 6        Q - identified as attornev on behalf o{ the                                 Q    You lhought he des,:rnred it.
 7 state -                                                          7                 A  Well, this case went up to the
 B       A Okay --                                                  B         prosecutor's office and they madr: their decisions.
 I       Q - of New Jersey; correct?                                I                 Q  Based, at least in part, on testimony that
10       A That's what it says.                                     10        you gave; correct?
11       Q And you have no reason to believe that's                 11                A They made the decis;ion before my
12 not true.                                                        12        te$timony.
13       A Not today.                                               IJ                Q    Okay. So, Patrolman, your under           -
1i
         Q Officer, you didn't have any disagreement                14                A    Maybe     -
tc        with the decision to indict Mr. Carpenter: correct?       15                Q    lf I could just ask the: querstion.
't6             A      lt wasn't my decision that was made.         ID                A    Go ahead.
17              Q      Whoever ultimately made that decision,       17                Q    Your understanding is that the decision to
to        sir, you did r't   -                                      18        inclict Mr. Carpenter had been madel regardless of
tv              A      was just asked to come and I testif ied      19        your testimony?
20        according tc the questions that were asked of nre.        20                A     The charges were u0gfarCed without my
t1              Q    ,And you had no objection to Mr. Carpenter     21        knowledge; okay? | was asked to crcme and testify.
22        being indicled; correcl?                                            I testified, answered the questions, rruhich were
23                     lVR.      REYNOLDS: Obiection.               ZJ        IruC.
24        BY MR. MI,URER:                                           24                Q   And I believe you jur;t indicatr"'d you were
                Q      't/ou can answer.                                      fine with him being indicted.

                                     (ARY Q. lRELAN,   CCR                                         MARY O. IRELI,N, CCR
             ase r1:19-cv-12002-RMB-AMD
           uCase  : IdrfiV-JHlthyn*titfd - K tvt VV
                                                                     zv-ti67-2
                                                                Document         Filed 11/17/20 Page/ 17
                                                                           Fileo U1/Ub//ALRDHTQFJh^QLJ   of 24lu
                                                                                                       pagetu: PageID: 868
 1                MR. REyNOLDS: Objection; irrelevant. you               1           Q
                                                                                                                 /138
                                                                                          So sticking with that lestimony,
 2           can answer.
                                                                         Il
 3
                                                                               Officer   -
                                                                                        l'm sorry. lf yor.r woulCn,l -- lliven your

 4
                    THE W|TNESS: I believe lalreatly answered            i|    testimony, we can stick lvith rltrernj-6 tfor awhile.
             you.
                                                                         4l    Patrolman, I'd like you to put Chard-7 away and look
 5     BY MR. IT4AURER:
                                                                         5i
 6           Q
                                                                               at Chard-6     -
                    Officer, we'll look at one more exhibit.             ei          A        Didn't you just tell me wanted me to loor
 7     Officer, \ /e are moving 0n t0 a different exhibjit --            7     alChard-7?
 8                MR. MAURER: - and this one is going to                 8           Q    Righi, but then your lawyer had something
 9           be rnarked as Chard-7.                                      9     to say and so did you, and l'd like to e:<plore that.
 0
 1           (61:22118 Civil Cover Sheet w/ Attached                    10          A        Go ahead.
11        Comp aint and Jury Demand marked as Exhibit                   1'          Q     Chard-6 is a transt:riot of grand jury
12        Chard.T for identification.)                                  1i).   testimony; conect     -
                                                                                                   l'm sorry lt's a transcript
13    BY MR. II,IAURER:                                                 IJ
14          Q      Officer Chard, I am showing you what's               141         A        Incorrect.
15    been marked as Chard-7, and I am showing you a page               f.i         Q      As I was aboutto ()orrect myself, it's a
16    from one of the exhibits to Chard-7, the complaint                1ei    transcfipt of proceedings in Superior Court before
17    in this action, and you will see it's page 31 of 35.              lT     Judge Silvanio on Aprit llnd ol 2018, al which point,
18           I'm sorry, sir. I know you're still                        '18 the charge of aggravertecl assault ol a police officer
19    looking at the previous exhibit, but I would like to              19 was dismissed by the stal,e, and Voute saying you've
20    move on lo the next one. Are you okay with that?                  20 never seen this document before?
21          A    Well, seeing this is the first time l,nr               21          A        This documerrt righrt hrxe?
22    seeing this exhibit I want to look at it.
                                                                                    Q
23
                                                                        22                   The transcript, April itnd of 120'18   -
24
                 MR. REYNOLDS: He's referring to the gran d
            jurytranscript.
                                                                        ZJ          A        Correct. l've never s,g,en it.

25
                                                                        l4          Q        You never saw it br:fore?
      BY MR. MAURER:                                                    25          A        l've established that already.

                          MARY   Q. IREIAN,    CCR                                                  MARY Q.             ccR




                        CffARD - BY MR. UAURER
                                                                                                   CHARD - ]BY MR. If,AURER
 1              MR. REYNOLDS: I'm sorry. I misspoke wnen                1        Q I withdraw the exhibit,
 2         | made a prior comment about what he was                     2        A Let's go.
 3         reviewing.                                                   3        Q Officer, l'm not going b ask you
 4 BY MR. MAURER:                                                       4 questions -
 5        Q That's not a document that you reviewed                     5        A Listen. lf you don't wiant to qive me time
 6 after you v/ere named a defendant in this action?                    6 to review a document l've nevr:r seen before, that's
 7ANo.                                                                  7 fine. Let's move on.
 B        Q You never saw it before today?                              B        Q Are you sayinp; you need more time to
 I        A Like I already said several times, l\re                     9 review Chard-6?
10 never seen this document before today and before you                10        A No, l'm good. [_et's move on.
11 handed it to me. Actually, before she handed it to                  11        Q All right. And urre will move on with
12 me; okay?                                                           12 questions that actually dorr"t dcpr:nd on that
13        Q We can agree on its content, though?                       '13 exhibit, which is why l'm withdravving it.
14        A According to what?                                         14         You testified in front of the grand jury;
15        Q According to what it says on the prirrted                  15 correct?
16 page.                                                               16       A That would be ulrrect.
17        A That's what it says.                                       17       Q And as we - as you have agreed, the clate
18        Q Thanks. We can now move on to the nexl                     18 of your testimony was Febn.lar,/ i'th of 2018?
19 exhibit.                                                            19       A ldon'tknowthedatrl.
20        A Okay.                                                      20       Q Okay. Since, apparerrtly, we're sticking
21        0 Patrolman Chard, since you seem to have                    21 with Chard-7, and I can do that too, Officer. let's
22 some reluctance to move on to the next exhibit, l,ll                22 back up a few pages from rrrhar I tabbed.
23 pull the exhibit. Let's not even worry about it.      I             23       A l'm just readincl what !'ou wanted me to
24 will withdraw the exhibit                                           24 read originally .-
25        A Let's oo.                                                  25       Q Officer -
                         UARY Q. IREIAN,      CCR                                                  MARY O.
                 as:e 11:19-cv-12002-RMB-AMD
                Case                                    Document
                                                            tv-d, 67-2      Filed 11/17/20 Page/ 18                   of U24
                                                                                                                           : ldPageID: 869
                U      : I6rGy-JU!14?ye*lFt|d- K tvt VV
                                                                   Flle0 U1/Ublzl/".oFtage"JihoGtrEo/              Hage         g aZ
      1          A - but now, apparenfly, you don,t.                filed against you in this actiorr?
                                                                                 1
                                                                                                                                               I


      2          Q Right, because in response to your           2         A I believe I rer;rlived irl and I don,t
      3    questiont; I'm trying to move this along.
                                                                                 3    remember if I went throurgh it or not.
      4           Officer, I'm going to show you what I want                     4          Q     You do remenrber br:ing placed under oath
      5    to ask you questions about, and l'll do it at a                       5    and testifying before the ,grand jiury?
      6    distance lro I don't bother you or your lawy'er.                      o          A         Yes, I do.
      7              Officer, would you mind looking at what      I              7          Q      And you would agree with rne that what you
      B    am showing you? What I am showing you is a face                       a    said is accurately recorderd in the transcript that's
      I    sheet of grrand jury testimony.                                       U    in front of you?
  10                A    Okay.                                               10             A     I haven't read through it s0...
  11                Q lt's a few pages back in the packet from               tl             Q     Well, to move this along, Ol{icer, if we
  tz       the page that I have tabbed. Please turn to this                  tz       could simply go to the tabrbed page, which is page 5,
 13        page.                                                             t,:      l'm just going to read a few of these sentences llnto
 4A
                 A       In this packet?                                     14       the record.
 15              Q      Correct. Thank you. The page we are                  15              The flrst one at lhe bottilm half of page 5
  to       looking at here is dated February 7 oI 2018;                      to       is a question. While you were trolding the door
 17        correct, al)oul 1 B days after this happened?                     IT       handle, did he drive which dragged you across the
 18              A      Yes. lt says February Zth, 2018.                     18       street?
 19              Q      And the testimony that is recorded in this           19             That's a question you were ar;ked by the
 20        transcript is yours; correct?                                     20       prosecutor: correct?
 tl              A       That's what it says.                                al            A          Yes.
 22              Q       And you've seen this document before                22            Q          And your answer wa€;i,
 23        r00ay.                                                           ZJ             A          Yes.
24              A        No, I have not.
                n
                                                                            24             Q    And you were lhen aslled were you directing
25                       Have you reviewed the complaint that was           25       him to stop?

                                 MARY Q. IRELAN, CCR
                                                                                                               UARY   Q




                               CHARD - BI UR- REYNOIDS
                                                                                                             CEARD - EIY MR ]REYNOLDS
 1                      Yes.                                                 1             your own witness evr:n in a deposition.
 2              \J      That was your answer?                                )                   MR. REYNOLllr{i: V\tell, I am just clarifying
                A       Yes.                                                               instances that you wr:re asking about. In
 4             n The next question. Were you able to stay
 5        on your feet and keep up with the car? youn answer
                                                                                           fact   -
                                                                                              MR. MAURER: Yc,u still can't lead your
 6        was? Whert was your answer?                                        6           witness in a deposition.
 7              A    lt says here, yes, I was.                               7       BY MR. REYNOLDS:
                Q    All right. So your testimony, Officer,                  B             Q   I refer you lo th,e exhibit, Ohard-S, that
 I        today and l:ack on February 7 of last year, is that                I       you were handed by plaintiffs t;ounsel, the pack of
10        even lhough you were on your feet and keeping up                  10       medical records. lf you rel'err tc page 'lil on the
11        with the truck, thal you were slill, in your wordsi,,             11       bottom, please. Do you sere th,ll docunrent, Officer?
12        dragged?                                                          12            A        Page 13?

1i
                        Yes.                                                IJ            Q        Yes.
                        MR. MAURER:        I have no   further questions.   1t
                                                                                          A     Yes, I have page 13.
                Your awyer may have                                         tc            Q      ls this a record ,of yc.ur ernergency room
to                      IVR. REYNOLDS         I do have a few questions     to       record that same day?
17             to cla.ify.                                                  17                  MR. MAURER: Counsel, l'rn going k>
18        BY MR. REYNOLDS:                                                  1B            position myself so I t;an sr>e the docunrent
ao             Q      Cfficer Chard, you never stated to anyone             IY            because I gave all my cotrries up druring this   -
20        that as a result of this incident you left your feet              20                     THE WITNESSi: Well, you irancled it to me.
21        and, otherurise, fell down when the truck was movino:             21                     MR. MAURER: Ex;lctly. Nowyou have it; I
22        is that conect?                                                   22            don't.
                        IMR. MAURER:                                        23                     THE WITNESS: Si., whert was your question
                        .IHE
24                             WITNESS:                                     24            again?
25                      II/R. MAURER:      - leading. You can't lead        25       BY MR. REYNOLDS:

                                MARY Q.                                                                       BARX Q. TRE!qN, CCR
              UaSe  : lddftGv--f, UhL?$J,Folrt# K llvt W
              Case1 1:19-cv-12002-RMB-AMD                      ITgn lv-6 67-2
                                                         U OCUDocument                        Filed 11/17/20           Page
     1            Q        Okay. ls this record, page 13, to your
                                                                          FlleO              U1/Ub/Z'LI*D b.'agr{i .-,n6"etr * / 19
                                                                                                                                 pif gof 24
                                                                                                                                      e IU : 1UPageID:
                                                                                                                                              A6g        870
                                                                             1     experienced similar synrptoms irr the past, Ther
          knowledge, a record of your emergency room visit on                a
                                                                                   patient has not recently seen a p,liysician.
          the date ofthe accident, January 22nd?
     3                                                                       ?           Q     Thank you. ls thalt description of how
     4            A  lt appears to be.                                             this incident occurred accurale; that you grabbed
     5            Q   Now, looking at the full paragraph towards                   onto a car door while the car was moving or beEan to
     6    the bottofn o{ the page       -                                   6      move?
     7         A 23:12-                                                     7            A         Yes.
     8         0 - can you read into the record the                         8            Q     And that's how you injured your arm by the
     I    sentence after HPI:, which I believe stands for his            Y         fact that the car pulled your arm; r:orrect?
 10       history of present illness? Read the nexl three                    (l                MR. MAUREII: C)bjer:tion; leading        -
                                                                        '1


 11       sentencer;, please-
 12            A          HPI: Patient is a 37 year old male who
                                                                        11                     MR. REYNOI-DS: 'tryett          -
                                                                                              MR. MAUREII: - !'ou cian't lead your own
 13       presents    1o  the ER status post right arm injury. He       42               witness.
 .A
          slates that he grabbed onto a car door handle and             14         BY MR. REYNOLDS:
 15                           -
          began mc,ving and the car began moving. Sorry.                15               Q   You did state that senti:nroe in your
 to       He states the car pulled his arm. However, he was             16         document to the doctor; correct'l
 tt       on his feet the whole time. He did not hit his head           17               A    I can read it right here too, which l've
 ,18
         or lose consciousness. He did not fall direcfly to             18         already read aloud.
 19      the grounrJ. He is complaining of right shoulder,              19                   MR. MAUREFT: Palrolman. vou can do
20       right elbolv, right forearm and wrist pain. He did         20                  whatever you want --
21       not take anything prior to arrival for pain. He
22       denies, numbness, tingling - tingling, cyanosis,
                                                                    zl                       THE WITNESS: I know               -
23       decreased range of motion, swelling, ecchymosis,
                                                                                             MR. MAUREFI:             -
                                                                                                             br.rit I am instructing your
                                                                    23                  lawyer, as he knows, that he can't asl< Vou
z1       erythema, chest pain, shortness of breath, abdominal       at                  leading questions.
25       pain, nausea, vomiting. The patient has not                25                             MR. REYNOLDS: Okav.

                                  MARY O. IREIAN,   CCR                                                     MARY O. IREL]\N, CCR




                              CSARD - BY MR- REYNOLDS                                                     CRARD . I]Y MR, REYNOLDS
 1       BY MR. REYNOLDS:                                               1               A          No. They should have been all DP
 2             Q     Now, Officer, you were shown a                     z         offenses.
 ?       surveillance video of a store that showed the                                  Q          Why do you say thet?
 4       incident; crrrrect?                                            ,               A     Because that's how it -- he was charged as
 5             A       Correct.                                      5            the incident happened to the severity that it
 6             Q     Have you also seen a second store               6            happened.
 7       surveillance video that showed lhe incident?                7                  Q      And that charge was assault by aulo;
 8            A       Correct.                                       8            correct?
 9            Q      Did the second video, to your                   I                  A      Correct.
10       recollection, also show the incident with you              10                  Q      That is a disorderly person's offense;
11       holding onlo the - grabbing onto the handle of the         11            correcl?
12       door?                                                      12                  A      Correct, to my knorr4edge.
IJ            A       Yes.                                          1 3                 Q   Were you notilied b y lhe prosecutor before
14            Q     Officer, you filed your complaint in this       14            your grand jury testimony that rhr:y wanted - strike
15       case that you read; correct?                               15            that. Who elevated the charge kr an indictable
to                  MR. MAURER: Objection; leading. He              16            offense?
17            indicated he hadn't read it.                          17                 A     To my knowledge, I don't know, other than
1B       BY MR. MI\URER:                                            18            the AP in charge of the casr-',
19            Q      Did you prepare the complaint in this          19                 Q     lt wasn't your clecisi,:n to make it an
20       matter or -                                                20            indictable   -
21                    Yes    -                                      21                 A       ll was not     -
22            O       -    the charges against Mr. Carpenter?       22                 Q       -offense;corre<l?
                      Yes.                                          23                 A       Correct. lt     was; not rny decision.
              n                                                     24
24                    Did you charge him with an indictable                            Q       Okay. Based on yorir recollection of lhis
25       offense?                                                   25            incident, did you have reasonable or probable cause

                                  UARY Q. IRELAN, CCR                                                      MARY   Q
           UaSe  : lddftGv-- fUlA? gtJ,tdt# K tvt W
           Case1 1:19-cv-12002-RMB-AMD                                  w-d 67-2
                                                                    Document        Filed 11/17/20
                                                                             Fileo ul/Ub/dHRD           Page/ F'agetu:
                                                                                              Hag&l;Jtt|$tr,1 20 of 2419gso
                                                                                                                       PageID: 871
       to charge Mr. Carpenter with the offenses he was
                                                                                  1     person's charges and the four tt?ffic sumnlonses that
 2     charged rvith that day?                                                   )      you issued to Mr. Carpenter ars lergitimate and
 3                MR. MAURER: Objection. probable cause        rs                       appropriate charges based on y'c'ur position and
 4           a lertal conclusion.                                                4      experience as a police officer'!,
 5     BY MR. FIEYNOLDS:                                                         5            A     Yes-
 6           Q        Did you have just cause?                                   o                  MR.   MAUREft:         Crbjection; leading.
 7          A         Yes.                                                       7               MR. REYNOLDS:                 lr,lo   further questions.
 8              MR. MAURER: That is too. Same thing                              8      BY MR. MAURER:
 9 BY MR. REYNOLDS:                                                              I            Q      Patrolman Chard, yor.r would agree r,uith me
10        Q Well, from your perspective as a police                          10        that all of the charges against Da,vid Carpenter vrere
11 officer, did you have sufficient cause to charge Mr.                      11        withdrawn except the celt phorre oharge; correct?
12 Carpenter for all of the charges that were filed                          12               A    That's what I was tolcl.
13 against hirn that day?                                                    13               Q    Officer, since your lialv,yer has mentioned
14       A Yes-                                                              14        some other videos, ln the interr.':;t of completeness,
'15             MR. MAURER: Objection. That,s another                        1q        I would like to take a look at sxrmer of those videos
16       take at probable cause, which is a legal                            16        now.
17       conclusion.                                                         tl                We are going to start with another virjeo
.18 BY MR. REYNOLDS:
                                                                             18        that was provided in discovery. 'trl/e are going to use
19       Q As a police officer, do you have authority                       19         my machine, as before the light is turned up, and I
20 to charge rndividuals who commit offenses in Vour                        zu         am going to start it and on occasion I am going to
21 presence?                                                                21         stop it and ask you questions.
22       A Yes.                                                             22              The still image, and this is irnage
23       Q Did that occur in this case?                                     )?.        2196.MOV, begins with a still irnage. We sree Inspira
24       A Yes.                                                             24         Medical Center in the back, tfre s.ign.
25       Q And do you stand by the three disorderly                         25                A    That's not what it sevs.

                             MARY       Q. IRELAN,   CCR
                                                                                                           MARY      0. IR!:t,All,     ccR




                                    .     BY MR. UAURER
 1
 2
           Q
           A
                  There's a sign depicted in the back --
                  lt says Inspira Health Network lmaging
                                                                            1                 e   And    #il.;;il;        bloTll,s,,"nr
                                                                                      Hoydis's interactions with Davirl Carpenter.
 3   Center; nol Inspira Medical Center.                                                        (Video started; vid eo intenupted.)
 4         Q    I appreciate the clarification.                             4         BY MR. MAURER:
 5              MR. REYNOLDS: For the record, I did                                           Q Now, based on whal we've looked at s;o far,
 6         mention another video. I didn't mention                                    Patrolman, Sergeant Hoydis; ir;rr't yelling at David
 7         another     -                                                              Carpenter; is he?
 B                [/R. MAURER: Well, Counsel -                              B                 A   No.
 I                NIR. REYNOLDS: -- video, ptural, but I am                 o                 Q   But that's the first thing you did when he
10         not otrjecting to you going through this        -               10         rolled his window down. l'ou yelled at him.
11               VR. MAURER: -- in the interest of                         11               A     Okay.
12         completeness, we will take a look at all the                    12               Q     You would agrere?
13         videor;.                                                                         A     Yes.
14               lMR. REYNOLDS: That's fine.                               .A
                                                                                            Q     Patrolman, isn'l. a goal of any interaction
15   BY MR. M/.URER:                                                        tc        with, as you said, an uncooper€tive suspect - isn't
16         Q     r\nd we see here a still image of Sergeant                 to        a goal to de-escalate the situatirrr?
17   Hoydis; correct?                                                       tt              A     lt can be.
18         A     (lonect.                                                  1B               Q     Well, isn't that vvhat the officer shrculd
19         Q   l\nd he was * he had supervisory authority                  10         be trying to do?
20   over you on the incident day?                                         20               A     Well, first you have lr) meet the situation
21         A     l-hat's correct.                                          a4         head-on.
22         Q     l\nd sergeanl, as you indicated, is a                     22               Q     And you met thr: situat on head-on by
23   position that one can qualify for with a longer tinre                            yelling at Mr. Carpenter and asling if he warrted to
24   on the force?                                                         aa         be arrested?
25        A      Oorrect.                                                                         MR. REYNOLDS: Objection                    -
                             MARY   Q                                                                     MARY   Q
                 CaseIl1:19-cv-12002-RMB-AMD
                 U&S€   ldx6il"/=1UUhV-r.lhlf(-KMVV UOCUDocument
                                                            zv-Ei67-2      Filed 11/17/20 Page/
                                                                  t--ileo ul/ub/zuRDHagre{\J!ilotrEr'                                       21 of 24r9&sa
                                                                                                                                            pagetu:  PageID: 872
      1                       THE WITNESS: Weil             -                          1        A And he didn't feel threatened by him
      I                       MR. REYNOLDS:         -      it's not the foundation    2l because the vehicle was alreacJy,stopped and he
                     or filcts of lhis case.                                          3' wasn't being told no by him.
      4                 MR. MAURER: That's - okay. We've got                          4         Q Patrolman, you would agree -
                  more standing, speaking objections. That was                        5         A So-
                  the witness's own testimony, meet the situation                     6         Q - you would agre€r with me that at no
                  head-on, so I asked him          -                                  7 point does Sergeant Hoydis raise his voice at David
      6    BY MR. Ii4AURER:                                                           B Carpenter; correct?
     I            Q     - do you meet the situation head-on by                        I        A Thal's correct.
 10        yelling at the suspecl and asking if he wants to be                        10       O His responses to him were primarily the
 11        arrested? That's how you met the situation head-on?                        11 word okay. You heard that; right?
     lz           A   At this time ldid. He asked me if                I              1t!. A Yes.
 42        wanted a lawsuit so, apparently             -                              1:l      Q That's an experienced police officer we
 14                tiVideo started; video interrupted.)                               14 just saw; correct? Do you know how long Sergeant
           BY MR. fuIAURER:                                                           15i   Hoydis has been with the forcei'
 16               Q       I   just stopped the video.                                1€i A Roughlyldo.
                  A       There you go.                                              17       e How long?
 18               O       We watched a short oortion              -                  18      A At least 15 years.
 tv               A       lt's pretty self-explanatory right there.                  19      Q You told us at the beEinning ofthe
 20               O       Well, you would agree with me, patrolman,                  20 deposition that you began your lraining on March 4
 21       that at no point does Sergeant Hoydis raise his                            21 of'16?
 22       voice lo David Carpenter?                                                  22      A That's correct.
 23               A       He doesn't have the first interaction with                 23      Q Less than two years before this incident?
 at
          him.                                                                       24      A That would be corrr:ct.
zc                        But you would agree       -                                25      Q And, finally, Patrolnran, why don,t we move
                                    MARY Q. IREIAN,         CCR                                                     g. IREiAN,
                                                                                                             uARy                    CCR




                                 CAARD .       BY MR. UURER                                                         -   EIY lIR   . UURER
 1        on to the final video that your lawyer mentioned?                           1        A That's what it says.
                         (Discussion off the record.)                                 2        Q ljust need to establislh that.
          BY MR. MAURER:                                                              3               MR. MAURER: And why don't we start the
 t+               O   Now, back on the record, as before                   -          4        video running?
          Patrolman, this is a different machine. We are                              5               MR. COANT: There's his pick-up kuck. We
 o        going to start with the still image of the video.                           6        will stop it there.
 7              Folthe record, we are looking at a still                              7 BY MR. MAURER:
 8        image of the video that on lhe left hand says 7/1                    1,     8        Q Now, Officer, in lhe last few seconds
 I        1t22l1g --                                                                  9 we've looked at, and we're novr at 3:15.11, you can
10               A       It's turned to you and I can't see it.                      10 see David Carpenleis red 1994 pick-up truck
11                       I am doing my best, Officer.                                11 approaching the intersection o1'l-ligh and Foundry
 tz              A       You always     -                                            12 Streets; correct?
42.                      Move it up then.                                            13        A Correct.
14                       Okay. Continue.                                             14        0 And, now, it's at this point starting to
IJ               o       Better?                                                     15 turn left.
16               A       Yes, I can see it now.                                      16               MR. MAURER: Let's roll the video some
17               0       And you have seen this video before?                        17        more. Stop the video.
18               A       Briefly.                                                    18 BYMR. MAURER:
19               O       What do you mean by briefly? More than                      '19       Q Officer, we are now at a time mark of
20        once?                                                                      20 3:'15.18, approximately three sr..conds after where we
zl               A       I have seen it maybe twice.                                 21 stopped before. What you just looked at; did that
22               Q       Okay.                                                       22 show you being dragged?
23               A           counting. I mean...
                         I wasn't                                                    23       A Yes.
24               a   And at the bottom we see a date of 1l22l1\                      24       Q And you would agree at the point we are
25        and a stopped time of 3:15.04; correct?                                    25 now looking at, 3:'15.18, this dragging had come to a
                                  MARY O. IREIAN,          CCR                                              MARI O. IRELAX,         CCR
      U ds€ L l.dtued/=aGryhgdbiltt - K M VV
 1 stop?Case 1:19-cv-12002-RMB-AMD Document 67-2 UUUb/ZU
              i
                                             ZY:E; l.lle0 Filed 11/17/20 Hage 4UPageOI / / 22 of 24lv4sa
                                                                                           pagetu:  PageID: 873
                                                           c-E-R-T-t-F-t-GA-T_t-O_N
 2A        Yes.                                 2
                                                       1

                                                    STATE OF NEWJERSEY                   :
 3         MR. MAURER: Nothing further.
                                                       J    COUNTY OF CUMBERLAND :
 4         MR. REYNOLDS: Thankyou.                     4             l, MARY Q. IRELAN, Certified Court
 5         MR. MAURER: Anything further?               5    Reporter, Registered Professional Reporter and
 b         MR. REYNOLDS: I am done. Thankyou,          6   Notary Public, do hereby certify that I reported the
 I         MR. MAURER: All right. Patrotman, thanks    7   deposition in the above captioned matter; that
 I                In.                                  8   the said witness was duly sworn by me; that the
 I                      concluded at 1:50 p.m.)        o   foregoing is a true and corect transcript of the
10
                                                      10   slenographic noles taken by me in the above
11
                                                      11   captioned mafter.
tz                                                    12              I further cerlify that I am not an
13
                                                      13   attorney or counsel of any of the parties, nor a
14
                                                      14   relative or employee of any attorney or counsel
IJ                                                    15   connected with this action, nor flnancially
16
                                                      16   interested in the action.
17
                                                      17



                                                          ffi
18


                                                      ::^
                                                      18
lo
20
21
22
                                                      ;;   uRffiH
                                                                    22,201e

23
                                                      1:ffip&eqHbfi [fi1fiI$F,$bqff{ilfl,#g!frgfi1t.
24
                                                      24
25
                                                      25

                  mY 0. t*Ltu,                                                 mRY Q. tRELtf,,   CCR
Case 1:19-cv-12002-RMB-AMD Document 67-2 Filed 11/17/20 Page 23 of 24 PageID: 874




                              EXI-IIBIT 6
         (Confidential   - Copy Sentt on Flash Drive rlo Ch:ambers)
Case 1:19-cv-12002-RMB-AMD Document 67-2 Filed 11/17/20 Page 24 of 24 PageID: 875




                              EXIIIBIT          7
        (Confidential   - Copies Sent on Flash Drilve to Charmbers)
